Exhibit 10.1

EXECUTION COPY

Published CUSIP Number:  855031AA8

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of October 13, 2006

 

STAPLES, INC.

 

THE LENDERS NAMED HEREIN,

 

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT,

 

CITIBANK N.A.,

as Syndication Agent,

and

HSBC BANK USA, JPMORGAN CHASE BANK, N.A. and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

with

 

BANC OF AMERICA SECURITIES LLC

Having Acted as sole Lead Arranger and sole Book Manager


--------------------------------------------------------------------------------


Table of Contents

 

 

Page

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

§1.1.

Definitions

1

 

§1.2.

Rules of Interpretation

20

 

§1.3.

Exchange Rates; Currency Equivalents

21

 

§1.4.

Additional Alternative Currencies

21

 

§1.5.

Change of Currency

22

 

§1.6.

Letter of Credit Amounts

23

§2.

THE REVOLVING CREDIT FACILITY

23

 

§2.1.

Commitment to Lend Syndicated Loans

23

 

§2.2.

Requests for Syndicated Loans

23

 

§2.3.

Competitive Bid Loans

24

 

 

§2.3.1.

Competitive Bid Borrowings

24

 

 

§2.3.2.

Maximum Competitive Bid Loans; Funding Losses

28

 

 

§2.3.3.

Repayment of Competitive Bid Loans

28

 

§2.4.

Funds for Revolving Credit Loans

28

 

 

§2.4.1.

Funding Procedures

28

 

 

§2.4.2.

Advances by Administrative Agent

29

 

§2.5.

Reduction of Total Commitment

30

 

§2.6.

Maturity and Other Mandatory Repayments of Revolving Credit Loans

30

 

§2.7.

Optional Repayments of Revolving Credit Loans

31

 

§2.8.

Interest on Revolving Credit Loans

32

 

§2.9.

Conversion Options

33

 

 

§2.9.1.

Conversion to Different Type of Syndicated Loan

33

 

 

§2.9.2.

Continuation of Type of Syndicated Loan

33

 

 

§2.9.3.

Eurocurrency Rate Loans

34

 

§2.10.

The Swing Line

34

 

 

§2.10.1.

The Swing Line Loans

34

 

 

§2.10.2.

Notice of Borrowing

34

 

 

§2.10.3.

Interest on Swing Line Loans

35

 

i


--------------------------------------------------------------------------------


 

 

Page



 

 

 

 

 

 

§2.10.4.

Repayment of Swing Line Loans

35

 

§2.11.

Evidence of Debt

36

 

§2.12.

Increase in Commitments

37

§3.

LETTERS OF CREDIT

38

 

§3.1.

Letters of Credit

38

 

§3.2.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension of
Letters of Credit

40

 

§3.3.

Drawings and Reimbursements

42

 

§3.4.

Repayment of Participations

44

 

§3.5.

Obligations Absolute

44

 

§3.6.

Role of Issuing Bank

45

 

§3.7.

Cash Collateral

46

 

§3.8.

Applicability of ISP and UCP

47

 

§3.9.

Transitional Letters of Credit

47

 

§3.10.

Letter of Credit Fee

47

 

§3.11.

Conflict with Issuer Documents

48

§4.

CERTAIN GENERAL PROVISIONS; FEES

48

 

§4.1.

Closing and Administrative Agent Fees

48

 

§4.2.

Other Fees

48

 

 

§4.2.1.

Facility Fee

48

 

 

§4.2.2.

Utilization Fee

48

 

§4.3.

Funds for Payments

48

 

 

§4.3.1.

Payments to Administrative Agent

48

 

 

§4.3.2.

No Offset, Etc

49

 

 

§4.3.3.

Withholding

49

 

§4.4.

Computations

51

 

§4.5.

Inability to Determine Eurocurrency Rate

51

 

§4.6.

Illegality

52

 

§4.7.

Additional Costs, Etc

52

 

§4.8.

Capital Adequacy

54

 

§4.9.

Certificate

54

 

ii


--------------------------------------------------------------------------------


 

 

Page



 

 

 

 



§4.10.

Indemnity

54

 

§4.11.

Interest After Default

55

 

§4.12.

Replacement of Individual Lenders

55

 

§4.13.

Additional Reserve Requirements

56

 

§4.14.

Guaranties

56

§5.

REPRESENTATIONS AND WARRANTIES

57

 

§5.1.

Corporate Authority

57

 

 

§5.1.1.

Incorporation; Good Standing

57

 

 

§5.1.2.

Authorization

57

 

 

§5.1.3.

Enforceability

57

 

§5.2.

Governmental Approvals

57

 

§5.3.

Title to Properties; Leases

58

 

§5.4.

Financial Statements; Fiscal Year

58

 

§5.5.

No Material Changes, Etc

58

 

§5.6.

Franchises, Patents, Copyrights, Etc

59

 

§5.7.

Litigation

59

 

§5.8.

Compliance with Other Instruments, Laws, Etc

59

 

§5.9.

Tax Status

59

 

§5.10.

No Event of Default

59

 

§5.11.

Holding Company and Investment Company Acts

60

 

§5.12.

Employee Benefit Plans

60

 

 

§5.12.1.

In General

60

 

 

§5.12.2.

Terminability of Welfare Plans

60

 

 

§5.12.3.

Guaranteed Pension Plans

60

 

 

§5.12.4.

Multiemployer Plans

61

 

§5.13.

Regulations U and X, Etc

61

 

§5.14.

Environmental Compliance

61

 

§5.15.

Foreign Assets Control Regulations, Etc

62

 

§5.16.

Subsidiaries, Etc

62

 

§5.17.

Taxpayer Identification Numbers

62

 

iii


--------------------------------------------------------------------------------


 

 

Page



 

 

 

 

§6.

AFFIRMATIVE COVENANTS OF THE BORROWER

63

 

§6.1.

Punctual Payment

63

 

§6.2.

Maintenance of Office

63

 

§6.3.

Records and Accounts

63

 

§6.4.

Financial Statements, Certificates and Information

63

 

§6.5.

Notices

65

 

§6.6.

Legal Existence; Maintenance of Properties

66

 

§6.7.

Insurance

67

 

§6.8.

Taxes

67

 

§6.9.

Inspection of Properties and Books, Etc

67

 

§6.10.

Compliance with Laws, Contracts, Licenses, and Permits

67

 

§6.11.

Employee Benefit Plans

68

 

§6.12.

Use of Proceeds

68

 

§6.13.

Licenses and Permits

68

 

§6.14.

Guaranties

68

 

§6.15.

Further Assurances

69

§7.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

69

 

§7.1.

Restrictions on Indebtedness

69

 

§7.2.

Restrictions on Liens

71

 

§7.3.

Restrictions on Investments

73

 

§7.4.

Distributions

74

 

§7.5.

Employee Benefit Plans

74

 

§7.6.

Merger and Consolidation; Acquisitions

74

 

§7.7.

Disposition of Assets and Sale-Leaseback Transactions

75

 

§7.8.

Subordinated Debt

75

 

§7.9.

Transactions with Affiliates

76

§8.

FINANCIAL COVENANTS OF THE BORROWER

76

 

§8.1.

Fixed Charge Coverage Ratio

76

 

§8.2.

Adjusted Funded Debt to Total Capitalization Ratio

76

§9.

CLOSING CONDITIONS

76

 

iv


--------------------------------------------------------------------------------


 

 

Page



 

 

 

 



§9.1.

Loan Documents

76

 

§9.2.

Certified Copies of Charter Documents

77

 

§9.3.

Corporate Action

77

 

§9.4.

Incumbency Certificate

77

 

§9.5.

Opinion of Counsel

77

 

§9.6.

Payment of Fees

77

 

§9.7.

Existing Credit Agreement

77

 

§9.8.

Compliance Certificate

78

 

§9.9.

UCC Search Results

78

 

§9.10.

Certificate of Insurance

78

 

§9.11.

No Material Adverse Change

78

§10.

CONDITIONS TO ALL BORROWINGS

78

 

§10.1.

Representations True; No Event of Default

78

 

§10.2.

No Legal Impediment

78

 

§10.3.

Governmental Regulation

79

 

§10.4.

Proceedings and Documents

79

 

§10.5.

Alternative Currency

79

§11.

EVENTS OF DEFAULT; ACCELERATION; ETC

79

 

§11.1.

Events of Default and Acceleration

79

 

§11.2.

Termination of Commitments

83

 

§11.3.

Remedies

83

§12.

SETOFF

83

§13.

THE ADMINISTRATIVE AGENT

84

 

§13.1.

Authorization

84

 

§13.2.

Employees and Agents

85

 

§13.3.

No Liability

85

 

§13.4.

No Representations

86

 

 

§13.4.1.

General

86

 

 

§13.4.2.

Closing Documentation, etc.

87

 

§13.5.

Payments

87

 

v


--------------------------------------------------------------------------------


 

 

Page



 

 

 

 

 

 

§13.5.1.

Payments to Administrative Agent

87

 

 

§13.5.2.

Distribution by Administrative Agent

87

 

 

§13.5.3.

Delinquent Lenders

87

 

§13.6.

Holders of Notes

88

 

§13.7.

Indemnity

88

 

§13.8.

Administrative Agent as Lender; Etc

88

 

§13.9.

Resignation

88

 

§13.10.

Notification of Defaults and Events of Default

89

 

§13.11.

Administrative Agent May File Proofs of Claim

90

§14.

EXPENSES

90

§15.

INDEMNIFICATION

91

§16.

SURVIVAL OF COVENANTS, ETC

92

§17.

ASSIGNMENT AND PARTICIPATION

93

 

§17.1.

General Conditions and Conditions to Assignment

93

 

§17.2.

Certain Representations and Warranties; Limitations; Covenants

94

 

§17.3.

Register

95

 

§17.4.

Participations

95

 

§17.5.

Limitation upon Participant Rights

96

 

§17.6.

Assignee or Participant Affiliated with the Borrower

96

 

§17.7.

Miscellaneous Assignment Provisions

97

 

§17.8.

Resignation after Assignment

97

§18.

NOTICES, ETC

98

§19.

GOVERNING LAW

99

§20.

HEADINGS

100

§21.

COUNTERPARTS

100

§22.

ENTIRE AGREEMENT, ETC

100

§23.

WAIVER OF JURY TRIAL

100

§24.

CONSENTS, AMENDMENTS, WAIVERS, ETC

101

§25.

TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

101

 

§25.1.

Confidentiality

101

 

vi


--------------------------------------------------------------------------------


 

 

Page



 

 

 

 

 

§25.2.

Prior Notification

102

 

§25.3.

Other

103

§26.

SEVERABILITY

103

§27.

JUDGMENT CURRENCY

103

§28.

USA PATRIOT ACT NOTICE

103

§29.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

104

§30.

TRANSITIONAL ARRANGEMENTS

105

 

vii


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibit A

Form of Loan Request

Exhibit B

Form of Competitive Bid Quote Request

Exhibit C

Form of Invitation for Competitive Bid Quotes

Exhibit D-1

Form of Competitive Bid Quote

Exhibit D-2

Form of Notice of Competitive Bid Borrowing

Exhibit D-3

Form of Notice of Competitive Bid Loans

Exhibit E

Form of Guaranty

Exhibit F

Form of Compliance Certificate

Exhibit G

Form of Assignment and Acceptance

Exhibit H

Form of Swing Line Loan Request

Exhibit I

Form of Joinder Agreement

 

 

Schedule 1

Lenders

Schedule 2

Guarantors

Schedule 3

Mandatory Costs

Schedule 3.9

Transitional Letters of Credit

Schedule 5.3

Title to Properties, Leases

Schedule 5.7

Litigation

Schedule 5.9

Taxes

Schedule 5.12

Pension Liabilities

Schedule 5.14

Environmental Compliance

Schedule 5.16(a)

Subsidiaries

Schedule 5.16(b)

Joint Ventures and Partnerships

Schedule 5.16(c)

Equity Interests of 50% or Less

Schedule 5.17

Tax Payer Identification Numbers

Schedule 7.1

Existing Indebtedness

Schedule 7.2

Existing Liens

Schedule 7.3

Existing Investments

 


--------------------------------------------------------------------------------


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of October 13,
2006, is by and among (a) STAPLES, INC. (the “Borrower”), a Delaware corporation
having its principal place of business at 500 Staples Drive, Framingham, MA
01701, (b) BANK OF AMERICA, N.A. and the other lending institutions listed on
Schedule 1 attached hereto (the “Lenders”), (c) BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, (d) CITIBANK N.A., as syndication agent for the Lenders (the
“Syndication Agent”), and (e) HSBC BANK USA, JPMORGAN CHASE BANK, N.A. and
WACHOVIA BANK, NATIONAL ASSOCIATION, as co-documentation agents for the Lenders
(collectively the “Co-Documentation Agents”).

WHEREAS, the Borrower, the lenders and agents party thereto (the “Existing
Lenders”) are parties to that Existing Credit Agreement (as hereinafter
defined), pursuant to which the Existing Lenders have made loans and other
extensions of credit to the Borrower.

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement, and the Lenders are willing to make loans and other extensions of
credit to the Borrower, all on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Credit Agreement),
the Borrower, the Administrative Agent and the Lenders hereby agree that, as of
the Closing Date (as defined below), the Existing Credit Agreement shall be
amended and restated in its entirety and shall remain in full force and effect
only as set forth herein and the parties hereto hereby agree as follows:

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

§1.1.       Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:

Absolute Rate.  With respect to any Competitive Bid Loan (other than a
Eurocurrency Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Bid Loan in its related Competitive Bid Quote.

Absolute Rate Competitive Bid Loan  A Competitive Bid Loan bearing interest at
an Absolute Rate.

Adjustment Date.  The date which is three (3) Business Days after each
Compliance Certificate is delivered by the Borrower pursuant to §§6.4(a) and (b)
hereof.

Administrative Agent.  As defined in the preamble hereto.


--------------------------------------------------------------------------------


Administrative Agent Fees.  See §4.1 hereof.

Administrative Agent’s Head Office.  The Administrative Agent’s office located
at 1850 Gateway Blvd., Concord CA 94520-3282, or at such other location as the
Administrative Agent may designate from time to time.

Administrative Questionnaire  An Administrative Questionnaire in a form supplied
by the Administrative Agent.

Administrative Agent’s Special Counsel.  Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.

Affiliate.  Any Person that would be considered to be an affiliate of a Person
under Rule 144(a) of the Rules and Regulations of the Securities and Exchange
Commission, as in effect on the Closing Date, if such Person were issuing
securities.

Agents.  Collectively, (a) the Administrative Agent, (b) the Syndication Agent
and (c) the Co-Documentation Agents.

Agreement Currency.  See §27 hereof.

Alternative Currency. Each of the Euro, the Sterling, the Canadian Dollar and
each other currency (other than Dollars) that is approved in accordance with
§1.4 hereof.

Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

Alternative Currency Sublimit. An amount equal to the lesser of the Total
Commitment and $375,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Total Commitments.

Applicable Margin.  The Applicable Margin shall be in effect for each period
commencing on an Adjustment Date through the date immediately preceding the next
Adjustment Date (each a “Rate Adjustment Period”) based on a determination of
the Fixed Charge Coverage Ratio and the Senior Debt Rating.  The Fixed Charge
Coverage Ratio shall be determined as at the end of the fiscal period for which
financial statements and a Compliance Certificate have most recently been
delivered to the Administrative Agent pursuant to §6.4 hereof and the Senior
Debt Rating shall be determined as of the last day of the preceding Rate
Adjustment Period.  The Applicable Margin shall be the applicable rate per
annum, corresponding to the lower of the Levels set forth in the table below
(with Level I being the lowest level and Level V being the highest level)
corresponding to the Fixed Charge Coverage Ratio or the Senior Debt Rating.  In
the event that the Senior Debt Ratings assigned by Moody’s and S&P are not
equivalent, the following criteria shall determine which Level shall be
applicable to the Senior Debt

2


--------------------------------------------------------------------------------


Rating: (a) if the Senior Debt Ratings are one Level apart, the Level applicable
to the Senior Debt Rating shall be the lower of the two Levels and (b) if the
Senior Debt Ratings are more than one Level apart, the Level applicable to the
Senior Debt Rating shall be one Level below the higher of the two Levels.  For
purposes of clarity, the parties hereto acknowledge that (i) the Applicable
Margin with respect to Eurocurrency Rate Loans shall be the rate per annum set
forth in column D in the table below, (ii) the Facility Fee shall be the rate
per annum set forth in column E in the table below and (iii) the Utilization Fee
shall be the rate per annum set forth in column F.

 

A
Level

 

B
Fixed Charge
Coverage
Ratio

 

C
Senior Debt
Rating

 

D
Eurocurrency
Rate Loans

 

E
Facility Fee

 

F
Utilization Fee

 

 

 

 

 

 

 

 

 

 

 

I

 

>4.00:1

 

S&P: A Moody’s: A2 or better

 

0.140%

 

0.060%

 

0.050%

 

 

 

 

 

 

 

 

 

 

 

II

 

>2.75:1 and <4.00:1

 

S&P: A- Moody’s: A3 or better

 

0.180%

 

0.070%

 

0.050%

 

 

 

 

 

 

 

 

 

 

 

III

 

>2.5:1 and <2.75:1

 

S&P: BBB+ Moody’s: Baa1 or better

 

0.270%

 

0.080%

 

0.050%

 

 

 

 

 

 

 

 

 

 

 

IV

 

>2.25:1 and <2.5:1

 

S&P: BBB Moody’s: Baa2 or better

 

0.310%

 

0.090%

 

0.100%

 

 

 

 

 

 

 

 

 

 

 

V

 

< 2.25:1

 

S&P: BBB- or lower Moody’s: Baa3 or lower

 

0.375%

 

0.125%

 

0.100%

Notwithstanding the foregoing, if the Borrower fails to deliver any Compliance
Certificate pursuant to §§6.4(a) or (b) hereof then, for the period commencing
on the date such Compliance Certificate was due through the date immediately
preceding the Adjustment Date that occurs immediately following the date on
which such Compliance Certificate is delivered, the Applicable Margin shall be
the Applicable Margin corresponding to Level V above.

3


--------------------------------------------------------------------------------


Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.

Applicable Time. With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the Issuing Bank,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger.  Banc of America Securities LLC, a Delaware limited liability company.

Assignment and Acceptance.  See §17.1 hereof.

Auto-Extension Letter of Credit. See §3.2(c) hereof.

Balance Sheet Date.  January 28, 2006.

Bank of America. Bank of America, N.A. a national banking association, in its
individual capacity.

Base Rate.  The higher of (a) the annual rate of interest publicly announced
from time to time by Bank of America at its office in Charlotte, North Carolina,
as its “prime rate” and (b) one-half of one percent (1/2%) per annum above the
Federal Funds Effective Rate.  “Federal Funds Effective Rate” shall mean for any
day, the rate per annum equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published for the Business Day next
succeeding (or, if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any next succeeding Business Day, the Federal Funds Effective
Rate for any such day shall be the average rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent. 
Changes in the “prime rate” resulting from any changes in Bank of America’s
“prime rate” shall take place immediately without notice or demand of any kind.

Base Rate Loans.  Any Revolving Credit Loans bearing interest calculated by
reference to the Base Rate. All Base Rate Loans shall be denominated in Dollars.

Borrower.  As defined in the preamble hereto.

Borrower Materials.  See §6.4 hereof.

4


--------------------------------------------------------------------------------


Business Day.  Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and:

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Credit
Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET Day;

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

Canadian Dollars.  Dollars in lawful currency of Canada.

Capital Stock.  With respect to any corporation, partnership, trust,
unincorporated association, joint venture, limited liability company, or other
legal or business entity, any and all shares, interests, participations or other
equivalent (however designated) of capital stock of such entity, any and all
limited or general partnership interests and equivalent ownership interests in
such entity, any and all warrants and options to purchase any of the foregoing,
and any securities convertible into any of the foregoing.

Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

Cash Collateralize.  See §3.7(c) hereof.

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980.

5


--------------------------------------------------------------------------------


Closing Date.  The first date on which the conditions set forth in §9 hereof
have been satisfied, which shall be no later than November 30, 2006.

Code.  The Internal Revenue Code of 1986.

Co-Documentation Agents.  As defined in the preamble hereto.

Commitment.  The agreement of each Lender, subject to the terms and conditions
of this Credit Agreement, to make Revolving Credit Loans to, and to participate
in Swing Line Loans and the issuance, extension and renewal of Letters of Credit
for the account of the Borrower.

Commitment Amount.  With respect to each Lender, the amount of such Lender’s
Commitment set forth on Schedule 1 attached hereto, as the same may be increased
or reduced from time to time in accordance with the terms of this Credit
Agreement; or if the Total Commitment is terminated pursuant to the provisions
hereof, zero.

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1 attached hereto as such Lender’s percentage of the Total Commitment.

Competitive Bid Loan(s).  A borrowing hereunder consisting of one or more
revolving credit loans made by any of the Lenders whose offer to make a
revolving credit loan as part of such borrowing has been accepted by the
Borrower under the auction bidding procedure described in §2.3 hereof.
Competitive Bid Loans may only be denominated in Dollars.

Competitive Bid Quote.  An offer by a Lender to make a Competitive Bid Loan in
accordance with §2.3 hereof.

Competitive Bid Quote Request.  See §2.3.1(b) hereof.

Competitive Bid Rate.  With respect to any Competitive Bid Quote, the Margin or
Absolute Rate, as applicable, offered by the Lender making such Competitive Bid
Quote.

Competitive Bid Sublimit.  $200,000,000.

Compliance Certificate.  See §6.4(a) hereof.

Confidential Information.  All information relating to the Borrower or any of
its Subsidiaries that is labeled by the Borrower or such Subsidiary as
confidential at the time such information is supplied by the Borrower or such
Subsidiary to a Lender, other than information which (a) is public knowledge or
generally available to the public, or (b) is obtained by any of the Lenders,
whether prior to or after disclosure to such Lender by the Borrower or any of
its Subsidiaries, from a source other than the Borrower or any of its
Subsidiaries, provided that such information is not known by such Lender to have
been disclosed by any party in violation of a confidentiality agreement with the
Borrower or any of its Subsidiaries, any other obligation of nondisclosure with
respect to the Borrower

6


--------------------------------------------------------------------------------


or any of its Subsidiaries or any applicable statutory or regulatory limitation
imposed on the disclosure of such information.

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

Consolidated Adjusted Funded Debt.  With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate of (a) Consolidated Total Funded Debt as of such date plus (b) (i)
Rental Expense for the period of twelve consecutive months then ended multiplied
by (ii) eight (8).

Consolidated EBIT.  For any period, consolidated net income (or deficit) of the
Borrower and its Subsidiaries, after deducting all expenses and other proper
charges other than interest expense, taxes and any noncash nonrecurring charges,
and excluding, without duplication, (a) all extraordinary and nonrecurring items
of (i) income or (ii) cash losses in an aggregate amount not to exceed
$100,000,000 on a cumulative basis from the Closing Date, as determined in
accordance with GAAP and (b) all income or loss from any corporation,
partnership, limited liability company, joint venture or other entity in which
the Borrower or any of its Subsidiaries holds not more than a fifty percent
(50%) ownership interest, as determined in accordance with GAAP; provided that
there shall be further excluded in calculating consolidated net income (or
deficit) for purposes of this definition, without duplication, any noncash (x)
losses attributable to the use of a fair value methodology for recognition and
measurement of impairment of goodwill not identified with impaired assets in
accordance with Accounting Principles Board Opinion No. 142 and (y) SFAS 123R
expenses.

Consolidated Total Assets.  All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

Consolidated Total Funded Debt.  With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate (without duplication) of (a) all outstanding Indebtedness of the
Borrower and its Subsidiaries relating to or in respect of (i) the borrowing of
money or the obtaining of credit, including the issuance of notes or bonds and
standby letters of credit outstanding but excluding documentary letters of
credit, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) any Synthetic Leases or any
Capitalized Leases, and (iv) the transactions permitted under §7.1(q) hereof,
plus (b) all Indebtedness of the type referred to in clause (a) of another
Person guaranteed by the Borrower or any of its Subsidiaries.

Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all Indebtedness of the Borrower and its Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of

7


--------------------------------------------------------------------------------


Capitalized Leases and Synthetic Leases, and including facility fees, commitment
fees, usage fees, agency fees, balance deficiency fees, and similar fees or
expenses in connection with the borrowing of money, as determined in accordance
with GAAP.

Contingent Liabilities.  Any guaranties, endorsements, obligations to reimburse
the issuer in respect of any letters of credit, agreements to purchase or
provide funds for the payment of obligations of others, or other liabilities
which would be classified as contingent in accordance with GAAP consistently
applied, excluding, however, (a) product warranties given in the ordinary course
of business, (b) endorsements of checks or other negotiable instruments for
deposit or collection in the ordinary course of business, and (c) reimbursement
obligations in respect of documentary trade letters of credit.

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Syndicated Loan in
accordance with §2.9 hereof.

Credit Agreement.  This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.

Default.  See §11.1 hereof.

Delinquent Lender.  See §13.5.3 hereof.

Distribution.  The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, or other retirement of any shares of any class of Capital Stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; the return of capital by the Borrower to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of the Borrower.

Dollars or $.  Dollars in lawful currency of the United States of America.

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the Issuing Bank, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

Domestic Subsidiary.  Any Subsidiary that is organized under the laws of the
United States of America, any state or territory thereof or the District of
Columbia.

Drawdown Date.  The date on which any Syndicated Loan is made or is to be made,
and the date on which any Syndicated Loan is converted or continued in
accordance with §2.9 hereof.

8


--------------------------------------------------------------------------------


Eligible Assignee.  Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Bank, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed, and in the case of (ii), it being
understood that it shall be reasonable for the Borrower to withhold such
approval if the proposed Person does not have an investment grade rating).

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, other than a Guaranteed
Pension Plan or a Multiemployer Plan.

EMU. The economic and monetary union in accordance with the Treaty of Rome 1957,
as amended by the Single European Act of 1986, the Maastricht Treaty of 1992 and
the Amsterdam Treaty of 1998.

EMU Legislation. The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

Environmental Laws.  Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), CERCLA,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal
Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or
any state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment.

Environmental Notice.  Any notice to the Borrower or any of its Subsidiaries
from any third party including, without limitation: any federal, state or local
governmental authority, (a) that it has been identified by the United States
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (b) that any Hazardous Substances which it has generated,
transported or disposed of has been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that the
Borrower or any of its Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (c) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding in connection with the release of Hazardous
Substances.

ERISA.  The Employee Retirement Income Security Act of 1974.

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

9


--------------------------------------------------------------------------------


Euro and EUR. The lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

Eurocurrency Rate Competitive Bid Loan.  A Competitive Bid Loan bearing interest
at a Eurocurrency Rate.

Eurocurrency Rate. For any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period.

Eurocurrency Rate Loans.  Any Syndicated Loans bearing interest calculated by
reference to the Eurocurrency Rate. Eurocurrency Rate Loans (excluding
Eurocurrency Rate Competitive Bid Loans) may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

Event of Default.  See §11.1 hereof.

Existing Credit Agreement.  That certain Revolving Credit Agreement dated as of
December 14, 2004, as amended, by and among the Borrower, the lending
institutions party thereto and Bank of America as administrative agent for such
lending institutions.

Existing Letters of Credit.  See §3.9 hereof.

Facility Fee.  See §4.2.1 hereof.

Fee Letter.  See §4.1 hereof.

Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

Fixed Charge Coverage Ratio.  See §8.1 hereof.

10


--------------------------------------------------------------------------------


Fixed Rate Loan.  A Swing Line Loan bearing interest at a fixed rate determined
in accordance with clause (b) of the definition of “Money Market Rate” contained
in this §1.1. Fixed Rate Loans may only be denominated in Dollars.

Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP or generally accepted accounting principles.  (a) When used in §§7 and 8
hereof, whether directly or indirectly through reference to a capitalized term
used therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of the Borrower adopting the same principles, provided that in each
case referred to in this definition of GAAP a certified public accountant would,
insofar as the use of such accounting principles is pertinent, be in a position
to deliver an unqualified opinion (other than a qualification regarding changes
in GAAP) as to financial statements in which such principles have been properly
applied.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guaranties.  The Guaranty by each Guarantor in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent, dated as of the
date hereof, and each additional guaranty executed by a Subsidiary of the
Borrower acquired or formed after the date hereof.

Guarantors.  Those Subsidiaries of the Borrower listed on Schedule 2 attached
hereto, as such schedule may be modified from time to time in accordance with
§4.14 hereof.

Hazardous Substances.  Any hazardous waste, as defined by 42 U.S.C. §6903(5),
any hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.

Honor Date. See §3.3(a) hereof.

11


--------------------------------------------------------------------------------


Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect; (b) all liabilities secured by any
mortgage, pledge, security interest, lien, charge or other encumbrance existing
on property owned or acquired subject thereto, whether or not the liability
secured thereby shall have been assumed; (c) all obligations in respect of
interest rate protection arrangements and exchange rate protection arrangements;
(d) all guarantees, endorsements and other contingent obligations whether direct
or indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any manner to invest in, directly or indirectly, the
debtor, to purchase indebtedness, or to assure the owner of indebtedness against
loss, through an agreement to purchase goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise, and the obligations to reimburse the issuer in respect of
any letters of credit; and (e) every obligation of such Person under any
Synthetic Lease.

Interest Payment Date.  (a) As to any Base Rate Loan, the last day of the
calendar quarter which includes the Drawdown Date thereof; (b) as to any
Eurocurrency Rate Loan in respect of which the Interest Period is (i) 3 months
or less, the last day of such Interest Period and (ii) more than 3 months, the
date that is 3 months from the first day of such Interest Period, the last day
of each 3 month period thereafter, and, in addition, the last day of such
Interest Period; (c) as to any Competitive Bid Loan, on the last day of the
Interest Period applicable thereto; and (d) with respect to any Swing Line Loan,
the day that such Swing Line Loan is required to be repaid.

Interest Period.  With respect to each Loan (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in a Loan Request (i) for
any Base Rate Loan, the last day of the calendar quarter; (ii) for any
Eurocurrency Rate Loan, 1, 2, 3 or 6 months; (iii) for any Absolute Rate
Competitive Bid Loan, from 14 through 180 days; (iv) for any Eurocurrency Rate
Competitive Bid Loan, 1, 2, 3, or 6 months; and (v) for any Fixed Rate Loan, the
period requested by the Borrower and agreed to by the Administrative Agent (but
not exceeding ten (10) days) pursuant to §2.10.3 hereof and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

(a)           if any Interest Period with respect to a Eurocurrency Rate Loan
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

12


--------------------------------------------------------------------------------


(b)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

(c)           if the Borrower shall fail to give notice as provided in §2.9
hereof, the Borrower shall be deemed to have requested a conversion of the
affected Eurocurrency Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;

(d)           any Interest Period relating to any Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month;

(e)           any Interest Period relating to any Revolving Credit Loan that
would otherwise extend beyond the Maturity Date shall end on the Maturity Date;
and

(f)            if the Borrower shall fail to give notice to the Administrative
Agent of its intention to continue a Fixed Rate Loan as provided in §2.10.3, the
Borrower shall be deemed to have requested a conversion of the affected Fixed
Rate Loan to a Swing Line Loan which is not a Fixed Rate Loan on the last day of
the then current Interest Period with respect thereto.

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

Invitation for Competitive Bid Quotes.  See §2.3.1(c) hereof.

ISP  With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

13


--------------------------------------------------------------------------------


Issuing Bank.  Bank of America or such other Lender as may be selected by the
Borrower, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) and such other Lender, to issue Letters of Credit
hereunder.  Nothing herein shall be deemed to restrict the right of an Issuing
Bank to issue letters of credit outside of this Credit Agreement.

Joinder Agreements.  Joinder agreements in substantially the form of Exhibit I
hereto pursuant to which Subsidiaries of the Borrower become parties to and
agree to be bound by the provisions of the Guaranty as a Guarantor.

Judgment Currency.  See §27 hereof.

Lender Affiliate.  With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.

Lenders.  As defined in the preamble hereto, which term shall include any other
Person who becomes an assignee of any rights and obligations of a Lender
pursuant to §17 hereof. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Bank and the Administrative Agent in its capacity
as lender of the Swing Line Loans.

Lending Office  As to any Lender, the office or offices of such Lender described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

Letter(s) of Credit.  Standby and documentary letters of credit issued by the
Issuing Bank from time to time for the account of the Borrower hereunder.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

Letter of Credit Application  An application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.

Letter of Credit Fee.  See §3.10 hereof.

Letter of Credit Sublimit.  The lesser of $375,000,000 and the Total Commitment.

Loan Documents.  This Credit Agreement, the Guaranties, the Fee Letter and any
other documents delivered pursuant to this Credit Agreement.

Loan Request.  See §2.2 hereof.

Loans.  Revolving Credit Loans made or to be made by the Lenders to the Borrower
pursuant to §2 hereof, whether Syndicated Loans or Competitive Bid Loans, and
Swing Line Loans.

Mandatory Cost. With respect to any period, the percentage rate per annum
determined in accordance with Schedule 3.

14


--------------------------------------------------------------------------------


Margin.  With respect to any Competitive Bid Loan bearing interest at a rate
based on the Eurocurrency Rate, the marginal rate of interest, if any, to be
added to the Eurocurrency Rate to determine the rate of interest applicable to
such Competitive Bid Loan, as specified by the Lender making such Competitive
Bid Loan in its related Competitive Bid Quote.

Margin Regulations.  See §5.13 hereof.

Maturity Date.  October 13, 2011.

Maximum Drawing Amount.  On the date as of which the maximum drawing amount is
to be determined, the Dollar Equivalent of the aggregate maximum amount which
the beneficiaries may draw from time to time under Letters of Credit issued for
the account of the Borrower pursuant to §3.1 hereof. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, the Maximum Drawing Amount of such Letter of Credit shall
be the aggregate maximum amount so remaining available to be drawn.

Measurement Period.  See §8.1 hereof.

Money Market Rate.  With respect to any Swing Line Loan, the lesser of (a) the
Base Rate and (b) such other rate per annum as is quoted by the Administrative
Agent from time to time for Swing Line Loans.

Moody’s.  Moody’s Investors Service, Inc.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

Non-Extension Notice Date. See §3.2(c) hereof.

Notes.  Notes issued pursuant to §2.11.

Notice of Competitive Bid Borrowing.  See §2.3.1(f) hereof.

Obligations.  All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or Reimbursement Obligations incurred, or any
of the Letter of Credit Applications, Letters of Credit or other instruments at
any time evidencing any thereof.

15


--------------------------------------------------------------------------------


Obligor Group.  Collectively, the Borrower and the Guarantors (including any
Subsidiary of the Borrower which as of any date of determination has become a
Guarantor pursuant to the provisions of this Credit Agreement).

Outstanding or outstanding.  With respect to the Loans, the Dollar Equivalent of
the aggregate unpaid principal thereof as of any date of determination.

Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent or the Issuing Bank, as
the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

Participant.  See §17.4 hereof.

Participating Member State. Each state so described in any EMU Legislation.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Permitted Liens.  Liens, security interests and other encumbrances permitted
under §7.2 hereof.

Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.

Platform.  See §6.4 hereof.

Rate Adjustment Period.  See definition of Applicable Margin.

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

Reimbursement Obligation.  The Borrower’s obligation to reimburse the Issuing
Bank on account of any drawing under any Letter of Credit.

Rental Expense.  All obligations of the Borrower or any of its Subsidiaries
under any rental agreements or leases of real property relating to retail
stores, other than obligations in respect of Capitalized Leases and Synthetic
Leases.

16


--------------------------------------------------------------------------------


Related Parties  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

Replacement Lender.  See §4.12 hereof.

Required Lenders.  As of any date, the Lenders holding more than fifty percent
(50%) of the sum of the outstanding principal amount of the Syndicated Loans on
such date plus the aggregate amount of risk participation with respect to the
Maximum Drawing Amount plus the Unpaid Reimbursement Obligations on such date
and the participation with respect to the outstanding principal amount of Swing
Line Loans on such date (excluding any participations of a Delinquent Lender);
and if no such principal and/or participation is outstanding, the Lenders whose
aggregate Commitment Amounts constitute more than fifty percent (50%) of the
Total Commitment.

Revaluation Date.  With respect to any Syndicated Loan, each of the following:
(i) each date of a borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to §2.9.2 hereof, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders or the Borrower shall require.

Revolver Period.  The period beginning on the Closing Date to and including the
day immediately preceding the Maturity Date.

Revolving Credit Loans.  Collectively, the Syndicated Loans and the Competitive
Bid Loans.

Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Issuing Bank, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

S&P.  Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

Senior Debt Rating.  The rating issued by S&P or Moody’s with respect to
unsecured Indebtedness of the Borrower not maturing within twelve months, issued
without third-party credit enhancement, and not subordinated by its term in
right of payment to other Indebtedness of the Borrower.  In the event that no
such ratings are available on such unsecured Indebtedness of the Borrower, the
Senior Debt Rating shall be the rating implied, in the reasonable discretion of
the Administrative Agent, to such unsecured Indebtedness by reference to such
other Indebtedness of the Borrower as shall be so rated.

17


--------------------------------------------------------------------------------


Senior Debt Rating Threshold.  “BBB-” assigned by S&P and “Baa3” assigned by
Moody’s, in each case, with a stable outlook.

SFAS 123R.  Financial Accounting Standards Board Statement No. 123 (revised
2004), Share Based Payment, as amended or revised from time to time.

Special Notice Currency. At any time, an Alternative Currency, other than the
currency of a country that (a) is a member of the Organization for Economic
Cooperation and Development and (b) is located in North America or Europe at
such time.

Spot Rate. For a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

Sterling and “£. The lawful currency of the United Kingdom.

Stockholders’ Equity.  As at any date of determination, the sum of (a) the
capital accounts including common stock and preferred stock, but excluding
treasury stock of the Borrower plus (b) the earned surplus and capital surplus
of the Borrower (excluding adjustments to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with
Financial Accounting Standards Board Statement No. 52), as determined in
accordance with GAAP.

Subordinated Debt.  Unsecured Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance approved by the
Required Lenders in writing.

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock and the accounts of which are consolidated with such
designated parent in accordance with GAAP.

Substituted Lender.  See §4.12 hereof.

18


--------------------------------------------------------------------------------


Swing Line Loan Maturity Date.  With respect to any Swing Line Loan, the date
specified by the Borrower in the Swing Line Loan Request relating thereto as the
maturity date of such Swing Line Loan, which in no event shall be later than the
earlier to occur of (a) ten (10) days after the Drawdown Date of such Swing Line
Loan and (b) the Maturity Date.

Swing Line Loan Request.  See §2.10.1 hereof.

Swing Line Loans.  See §2.10.1 hereof.

Swing Line Sublimit.  $60,000,000.

Syndicated Loan(s).  One or more revolving credit loans funded by the Lenders in
accordance with their respective Commitment Percentages.

Syndication Agent.  As defined in the preamble hereto.

Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

TARGET Day. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

Total Commitment.  The sum of the Commitment Amounts of the Lenders, as in
effect from time to time.  The Total Commitment as of the Closing Date is
$750,000,000.

Type.  As to any Syndicated Loan, its nature as a Base Rate Loan or a
Eurocurrency Rate Loan and as to any Competitive Bid Loan, its nature as an
Absolute Rate Competitive Bid Loan or a Eurocurrency Competitive Bid Loan.

Unpaid Reimbursement Obligation.  The Dollar Equivalent of any Reimbursement
Obligation for which the Borrower has not reimbursed the Issuing Bank.

Unreimbursed Amount. See §3.3(a) hereof.

Utilization Fee.  See §4.2.2 hereof.

Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

19


--------------------------------------------------------------------------------


§1.2.       Rules of Interpretation

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.

(b)           The singular includes the plural and the plural includes the
singular.

(c)           A reference to any law includes any amendment or modification to
such law.

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.

(f)            The words “include”, “includes” and “including” are not limiting.

(g)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts, have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the Uniform Commercial Code.

(h)           Reference to a particular “§” refers to that section of this
Credit Agreement unless otherwise indicated.

(i)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.

(j)            Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”

(k)           This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are, however, additive
and are to be performed in accordance with the terms thereof.

(l)            This Credit Agreement and the other Loan Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of

20


--------------------------------------------------------------------------------


the Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

§1.3.       Exchange Rates; Currency Equivalents.

(a)           The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Loans, Maximum Drawing Amounts and Reimbursement
Obligations denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the Issuing
Bank, as applicable.

(b)           Wherever in this Credit Agreement in connection with a making,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but, such
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such minimum or maximum amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Issuing Bank, as the case may be.

§1.4.       Additional Alternative Currencies.

(a)           The Borrower may from time to time request that Eurocurrency Rate
Loans (excluding Eurocurrency Rate Competitive Bid Loans) be made or Letters of
Credit issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the Issuing
Bank.

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m. (New York time), twenty (20) Business Days prior to the
date of the desired Loan or issuance of Letter of Credit (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the Issuing Bank, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit,

21


--------------------------------------------------------------------------------


the Administrative Agent shall promptly notify the Issuing Bank thereof.  Each
Lender (in the case of a request pertaining to Eurocurrency Rate Loans) or the
Issuing Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (New York time), ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c)           Any failure by a Lender or the Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Bank, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Eurocurrency Rate Loans; and if the
Administrative Agent and the Issuing Bank consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this §1.4, the Administrative Agent shall promptly so
notify the Borrower.

§1.5.       Change of Currency.

(a)           Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Eurocurrency Rate Loan in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Eurocurrency Rate Loan, at the end of
the then current Interest Period.

(b)           Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)           Each provision of this Credit Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to

22


--------------------------------------------------------------------------------


time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

§1.6.       Letter of Credit Amounts.  Unless otherwise specified herein, the
Maximum Drawing Amount of a Letter of Credit at any time shall be deemed to be
the Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Maximum Drawing Amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

§2.          THE REVOLVING CREDIT FACILITY.

§2.1.       Commitment to Lend Syndicated Loans.  Subject to the terms and
conditions set forth in this Credit Agreement, each of the Lenders severally
agrees from time to time during the Revolver Period to make Syndicated Loans to
the Borrower in Dollars or in one or more Alternative Currencies and in such
amounts as are requested by the Borrower, provided, that the sum of the
aggregate principal amount of Syndicated Loans made by each Lender (after giving
effect to all amounts requested) shall not at any time exceed such Lender’s
Commitment Amount (without regard to any Competitive Bid Loans of such Lender
outstanding at such time), and provided, further, that (a) at no time shall the
sum of, without duplication, (i) the Dollar Equivalent of the outstanding
Syndicated Loans, plus (ii) the outstanding Swing Line Loans, plus (iii) the
Maximum Drawing Amount, plus (iv) all Unpaid Reimbursement Obligations, plus (v)
the outstanding Competitive Bid Loans exceed the Total Commitment, (b) at no
time shall the sum of, without duplication, (i) the Dollar Equivalent of the
aggregate outstanding Loans denominated in Alternative Currencies plus (ii) the
Maximum Drawing Amount of all Letters of Credit denominated in Alternative
Currencies plus (iii) all Unpaid Reimbursement Obligations with respect to
Letters of Credit denominated in Alternative Currencies exceed the Alternative
Currency Sublimit and (c) subject to §2.4.1 and §13.5.3, at all times the Dollar
Equivalent of the outstanding aggregate principal amount of all Syndicated Loans
made by each Lender shall equal such Lender’s Commitment Percentage of the
outstanding Syndicated Loans made by all Lenders pursuant to the terms of this
Credit Agreement.  Subject to the terms and conditions set forth in this Credit
Agreement, the Borrower may borrow, repay and reborrow Syndicated Loans from
time to time during the Revolver Period upon notice by the Borrower to the
Administrative Agent given in accordance with §2.2 hereof.  Each request for a
Syndicated Loan hereunder shall constitute a representation and warranty by the
Borrower that the conditions set forth in §§9 and 10 hereof, in the case of the
initial Syndicated Loans to be made on the Closing Date, and §10 hereof, in the
case of all other Syndicated Loans, shall have been satisfied on the date of
such request.

§2.2.       Requests for Syndicated Loans.  The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit A attached hereto (or

23


--------------------------------------------------------------------------------


telephonic notice confirmed in a writing in the form of Exhibit A attached
hereto) of each Syndicated Loan requested hereunder (a “Loan Request”) not later
than (a) 12:00 noon (New York time) on the proposed Drawdown Date of any Base
Rate Loan, (b) 12:00 noon (New York time) three (3) Business Days prior to the
proposed Drawdown Date of any Eurocurrency Rate Loan that is denominated in
Dollars and (c) 12:00 noon (New York time) four (4) Business Days (or five (5)
Business Days in the case of a Special Notice Currency) prior to the proposed
Drawdown Date of any Eurocurrency Rate Loan that is denominated in Alternative
Currencies.  Each such notice shall specify (i) the principal amount of the
Syndicated Loan requested, (ii) the proposed Drawdown Date of such Syndicated
Loan, (iii) the Interest Period for such Syndicated Loan, (iv) the Type of such
Syndicated Loan and (v) the currency of such Syndicated Loan. If the Borrower
fails to specify a currency in a Loan Request, then the Loan so requested shall
be made in Dollars.  Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Syndicated Loan requested from the Lenders on the proposed
Drawdown Date.  Each Loan Request shall be (A) in a minimum aggregate amount of
$1,000,000 or an integral multiple thereof with respect to Base Rate Loans and
(B) in a minimum aggregate amount of $5,000,000 or an integral multiple of
$l,000,000 with respect to Eurocurrency Rate Loans.

§2.3.       Competitive Bid Loans.

§2.3.1.       Competitive Bid Borrowings.

(a)           The Competitive Bid Option.  In addition to the Syndicated Loans
permitted to be made hereunder pursuant to §2.1 hereof, the Borrower may, from
time to time during the Revolver Period pursuant to the terms of this §2.3,
cause the Administrative Agent to request the Lenders to make offers to fund
Competitive Bid Loans to the Borrower from time to time prior to the Maturity
Date.  The Lenders may, but shall have no obligation to, make such offers and
the Borrower may, but shall have no obligation to, accept such offers in the
manner set forth in this §2.3.  Each Lender may make Competitive Bid Loans in an
aggregate amount (after giving effect to all amounts requested) not to exceed
the lesser of (i) the Total Commitment and (ii) the Competitive Bid Sublimit,
provided that, at no time shall the sum of (A) the Dollar Equivalent of the
aggregate amount of all outstanding Syndicated Loans, plus (B) the aggregate
amount of all outstanding Swing Line Loans, plus (C) the Maximum Drawing Amount,
plus (D) all Unpaid Reimbursement Obligations, plus (E) the aggregate
outstanding amount of Competitive Bid Loans exceed the Total Commitment.

(b)           Competitive Bid Quote Request.  When the Borrower wishes to
request offers to make Competitive Bid Loans under this §2.3, it shall transmit
to the Administrative Agent a Competitive Bid Quote Request substantially in the
form of Exhibit B attached hereto (a “Competitive Bid Quote Request”) so as to
be received, in the case of a request for a Eurocurrency Rate Competitive Bid
Loan, no later than 1:00 p.m. (New York time) on the fourth Business Day prior
to the requested Drawdown Date and, in the case of a request for an Absolute
Rate Competitive Bid Loan, no later than

24


--------------------------------------------------------------------------------


1:00 p.m. (New York time) on the second Business Day prior to the requested
Drawdown Date, specifying (i) the requested Drawdown Date (which must be a
Business Day), (ii) the principal amount of such Competitive Bid Loan (which
must be a minimum of $10,000,000 or any greater integral multiple of $5,000,000
and may not exceed the lesser of (A) the Total Commitment and (B) the
Competitive Bid Sublimit), (iii) the Type of such Competitive Bid Loan and (iv)
the Interest Period of such Competitive Bid Loan, subject to the provisions of
the definition of Interest Period.  A Competitive Bid fee of $750 shall be
payable by the Borrower to the Administrative Agent with respect to each
Competitive Bid Quote Request on the last day of the calendar quarter in which
such Competitive Bid Quote Request was made.  The Borrower may request offers to
make Competitive Bid Loans for one amount and Type and three Interest Periods in
a single Competitive Bid Quote Request. No new Competitive Bid Quote Request
shall be given until the Borrower has notified the Administrative Agent of its
acceptance or non-acceptance of the Competitive Bid Quotes relating to any
outstanding Competitive Bid Quote Request.

(c)           Invitation for Competitive Bid Quotes; Alternative Manner of
Auction.  Subsequent to timely receipt of a Competitive Bid Quote Request, the
Administrative Agent shall deliver to the Lenders an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit C attached hereto (an
“Invitation for Competitive Bid Quotes”), as promptly as possible but not later
than, in the case of a Eurocurrency Rate Competitive Bid Loan, 3:00 p.m. (New
York time) four (4) Business Days prior to the proposed Drawdown Date, and in
the case of an Absolute Rate Competitive Bid Loan, 3:00 p.m. (New York time), on
the second Business Day prior to the requested Drawdown Date, which shall
constitute an invitation by the Borrower to each Lender to submit Competitive
Bid Quotes offering to make Competitive Bid Loans to which such Competitive Bid
Quote Request relates in accordance with this §2.3.  If, after receipt by the
Administrative Agent of a Competitive Bid Quote Request from the Borrower in
accordance with subsection (b) of this §2.3.1, the Administrative Agent or any
Lender shall be unable to complete any procedure of the auction process
described in subsections (c) through (f) (inclusive) of this §2.3.1 due to the
inability of such Person to transmit or receive communications through the means
specified therein, such Person may rely on telephonic notice for the
transmission or receipt of such communications.  In any case where such Person
shall rely on telephone transmission or receipt, any communication made by
telephone shall, as soon as possible thereafter, be followed by written
confirmation thereof.

(d)           Submission and Contents of Competitive Bid Quotes.

(i)            Each Lender may, but shall be under no obligation to, submit a
Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Invitation for Competitive Bid Quotes.  Each
Competitive Bid Quote must comply with the requirements of this subsection (d)
and must be submitted to the Administrative Agent not later than, in the case of
a Eurocurrency Rate Competitive Bid Loan, 10:00 a.m. (New York time) three (3)
Business Days prior to the proposed Drawdown Date and in the case of an Absolute
Rate Competitive Bid Loan,

25


--------------------------------------------------------------------------------


10:00 a.m. (New York time) on the requested Drawdown Date, provided, that
Competitive Bid Quotes may be made by the Administrative Agent in its capacity
as a Lender only if it notifies the Borrower of the terms of its Competitive Bid
Quote no later than 9:30 a.m. (New York time) on the requested Drawdown Date. 
Subject to the provisions of §§9 and 10 hereof, any Competitive Bid Quote so
made shall be irrevocable except with the written consent of the Administrative
Agent given on the instructions of the Borrower.

(ii)           Each Competitive Bid Quote shall be in substantially the form of
Exhibit D-1 attached hereto and shall in any case specify:

(A)          the requested Drawdown Date and Interest Periods;

(B)           the principal amount of the Competitive Bid Loan for which each
such offer is being made, which principal amount (x) may be greater than the
Commitment Amount of the quoting Lender but may not exceed the lesser of (I) the
Total Commitment and (II) the Competitive Bid Sublimit, (y) must be in Dollars
and in the amount of $10,000,000 or a larger multiple of $5,000,000 and (z) may
not exceed the aggregate principal amount of Competitive Bid Loans for which
offers were requested,

(C)           the Competitive Bid Rate per annum rate of interest (rounded to
the nearest 1/1000th of 1%) offered for each such Competitive Bid Loan; and

(D)          the identity of the quoting Lender.

(iii)          Any Competitive Bid Quote shall be disregarded if it:

(A)          is not substantially in the form of Exhibit D-1 attached hereto or
does not specify all of the information required by subsection (d)(ii) of this
§2.3.1;

(B)           contains qualifying, conditional or similar language (except that
it may, in the case of a quote relating to more than one Interest Period,
contain the condition that the Lender will fund any one, but not more, of the
Competitive Bid Loans offered in such Competitive Bid Quote);

(C)           proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(E)           arrives after the time set forth in subsection (d)(i) of this
§2.3.1.

(e)           Notice to Borrower.  Not later than 10:30 a.m. (New York time) on
the requested Drawdown Date, the Administrative Agent shall notify the Borrower
of the terms of all Competitive Bid Quotes submitted by the Lenders in
accordance with subsection (d) of this §2.3.1.  The Administrative Agent’s
notice to the Borrower shall specify (i) the aggregate principal amount of
Competitive Bid Loans for which offers

26


--------------------------------------------------------------------------------


have been received for each Interest Period specified in the related Competitive
Bid Quote Request, and (ii) the respective principal amounts and Competitive Bid
Rates so offered.

(f)            Acceptance and Notice by Borrower.  Not later than, in the case
of Eurocurrency Rate Competitive Bid Loans, 11:00 a.m. (New York time) three (3)
Business Days prior to the proposed Drawdown Date and, in the case of Absolute
Competitive Bid Loans, 11:00 a.m. (New York time) on the requested Drawdown
Date, the Borrower shall notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender with respect to its offer, of the
Borrower’s acceptance or non-acceptance of the offers of which it was notified
pursuant to subsection (e) of this §2.3.1.  In the case of an acceptance, such
notice shall (i) be substantially in the form of Exhibit D-2 attached hereto (a
“Notice of Competitive Bid Borrowing”), (ii) be irrevocable by the Borrower, and
(iii) specify the aggregate principal amount of offers for each Interest Period
that are accepted.  Each acceptance by the Borrower of Competitive Bid Loans
hereunder shall constitute a representation and warranty by the Borrower that
the conditions set forth in §§9 and 10 hereof have been satisfied on the date of
such acceptance.  The Borrower may accept any Competitive Bid Quote in whole or
in part; provided that:

(i)            the aggregate principal amount of each Competitive Bid Loan may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii)           the aggregate principal amount of each Competitive Bid Loan must
be $10,000,000 or a larger multiple of $5,000,000, and

(iii)          acceptance of offers may only be made on the basis of ascending
Competitive Bid Rates.

(g)           Allocation by Administrative Agent; Usage of Commitments.  If
offers are made by two or more Lenders with the same Competitive Bid Rates, for
a greater aggregate principal amount than the amount in respect of which offers
are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not less than $100,000 as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers. 
Determination by the Administrative Agent of the amounts of Competitive Bid
Loans and the allocation thereof shall be conclusive in the absence of manifest
error.  The Administrative Agent shall, promptly after the funding of any
Competitive Bid Loan, notify the Lenders thereof pursuant to a notice
substantially in the form of Exhibit D-3 attached hereto.

(h)           Funding of Competitive Bid Loans.  If, on or prior to the Drawdown
Date of any Competitive Bid Loan, the Total Commitment has not terminated in
full and if, on such Drawdown Date, the applicable conditions of §§9 and 10
hereof are

27


--------------------------------------------------------------------------------


satisfied, the Lender or Lenders whose offers the Borrower has accepted will
fund each Competitive Bid Loan so accepted as provided in §2.4.1 hereof.

§2.3.2.       Maximum Competitive Bid Loans; Funding Losses.  (a)
Notwithstanding any other provision herein to the contrary, at no time shall the
aggregate principal amount of Competitive Bid Loans outstanding at any time
exceed the lesser of (i) the Total Commitment minus the sum of (A) the Dollar
Equivalent of the aggregate principal amount of Syndicated Loans outstanding at
such time plus (B) the aggregate principal amount of Swing Line Loans
outstanding at such time plus (C) the Maximum Drawing Amount plus (D) all Unpaid
Reimbursement Obligations and (ii) the Competitive Bid Sublimit.

(a)           If after acceptance of any Competitive Bid Quote pursuant to
§2.3.1(f) hereof, the Borrower fails to borrow any Competitive Bid Loan so
accepted on the date specified therefor, the Borrower shall indemnify the Lender
funding such Competitive Bid Loan against any loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain such unborrowed Competitive Bid Loans, including,
without limitation, compensation as provided in §4.10 hereof.

§2.3.3.       Repayment of Competitive Bid Loans.  The principal of each
Competitive Bid Loan shall become absolutely due and payable by the Borrower on
the last day of the Interest Period relating thereto, and the Borrower hereby
absolutely and unconditionally promises to pay to the Administrative Agent, for
the accounts of the relevant Lenders, on the last day of the Interest Period
relating thereto the principal amount of all such Competitive Bid Loans plus
interest thereon at the applicable Competitive Bid Rate.  Subject to the terms
of this Credit Agreement, the Borrower may reborrow any amounts so repaid from
time to time prior to the Maturity Date.

§2.4.       Funds for Revolving Credit Loans.

§2.4.1.       Funding Procedures.  Each of the relevant Lenders will make
available to the Administrative Agent, at the Administrative Agent’s Head
Office, in Same Day Funds, the amount of such Lender’s Commitment Percentage of
the amount of the requested Syndicated Loans or the amount of such Lender’s
Competitive Bid Loan, as applicable, not later than 1:30 p.m. (New York time) on
the proposed Drawdown Date of any Syndicated Loans or Competitive Bid Loans
denominated in Dollars and not later than the Applicable Time specified by the
Administrative Agent in the case of any Syndicated Loans denominated in an
Alternative Currency.  Upon receipt from each Lender of such amount, and upon
receipt of the documents required by §§9 and 10 hereof and the satisfaction of
the other conditions set forth therein, to the extent applicable, the
Administrative Agent will make available to the Borrower the aggregate amount of
such Revolving Credit Loans made available to the Administrative Agent by the
relevant Lenders.  The failure or refusal of any Lender to make available to the
Administrative Agent its Commitment Percentage of the requested Syndicated Loans
or (in the case of Lenders whose offers to make a Competitive Bid Loan have been
accepted) the amount

28


--------------------------------------------------------------------------------


of such Lender’s Competitive Bid Loan, as applicable, on any Drawdown Date shall
not excuse any other Lender from making available to the Administrative Agent
the amount of such other Lender’s Commitment Percentage of any requested
Syndicated Loans or the amount of such other Lender’s offered Competitive Bid
Loan accepted by the Borrower.

§2.4.2.       Advances by Administrative Agent.

(a)           The Administrative Agent may, unless notified to the contrary by
any Lender prior to a Drawdown Date, assume that such Lender has made available
to the Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Syndicated Loans (or, in the case of Competitive
Bid Loans, the amount of such Lender’s accepted offers of Competitive Bid Loans,
if any) to be made on such Drawdown Date, and the Administrative Agent may (but
it shall not be required to), in reliance upon such assumption, make available
to the Borrower a corresponding amount.  If any Lender makes available to the
Administrative Agent such amount on a date after such Drawdown Date, such Lender
shall pay to the Administrative Agent on demand an amount equal to the product
of (a) the average computed for the period referred to in clause (c) below, of
the Overnight Rate for each day included in such period, times (b) the amount of
such Lender’s Commitment Percentage of such Syndicated Loans (or accepted offers
of Competitive Bid Loans, as applicable), times (c) a fraction, the numerator of
which is the number of days that elapse from and including such Drawdown Date to
the date on which the amount of such Lender’s Syndicated Loans or Competitive
Bid Loans, as applicable, shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  A statement of the
Administrative Agent submitted to such Lender with respect to any amounts owing
under this §2.4.2 shall be prima facie evidence of the amount due and owing to
the Administrative Agent by such Lender.  If the amount of such Lender’s
Syndicated Loans or Competitive Bid Loans, as applicable, is not made available
to the Administrative Agent by such Lender within three (3) Business Days
following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Syndicated Loans or Competitive Bid Loans, as
applicable, made on such Drawdown Date and the Borrower may take the actions
permitted under §4.12 hereof to replace such Lender.  Any payment by the
Borrower to the Administrative Agent of any Syndicated Loans or Competitive Bid
Loans pursuant to this §2.4.2 shall be deemed to be a payment of the Revolving
Credit Loans that were to be made by the Lender that failed to make such
Syndicated Loans or Competitive Bid Loans, as applicable.

(b)           Unless the Borrower has notified the Administrative Agent prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent by the Borrower in Same Day Funds,
then each Lender shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to

29


--------------------------------------------------------------------------------


such Lender in Same Day Funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the Overnight Rate from time to time
in effect.

(c)           A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under §§2.4.2(a) and (b) shall be conclusive,
absent manifest error.

§2.5.       Reduction of Total Commitment.  The Borrower shall have the right at
any time and from time to time prior to the Maturity Date upon three (3)
Business Days’ prior written notice to the Administrative Agent to reduce by
$5,000,000 or an integral multiple thereof or terminate entirely the Total
Commitment, whereupon the Commitment Amount of each Lender shall be reduced pro
rata in accordance with its Commitment Percentage by the amount specified in
such notice or, as the case may be, terminated.  Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.5, the Administrative Agent
will notify the Lenders of the substance thereof.  Upon the effective date of
any such reduction or termination, the Borrower shall pay to the Administrative
Agent for the respective accounts of the Lenders the full amount of the Facility
Fee then accrued on the amount of the reduction.  No reduction or termination of
the Total Commitment may be reinstated.

§2.6.       Maturity and Other Mandatory Repayments of Revolving Credit Loans.

(a)           The Borrower promises to pay on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all of the Revolving
Credit Loans outstanding to the Borrower on such date, together with any and all
accrued and unpaid interest thereon.

(b)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans plus (ii) the
outstanding aggregate principal amount of Swing Line Loans plus (iii) the
Maximum Drawing Amount plus (iv) all Unpaid Reimbursement Obligations is equal
to or exceeds an amount equal to 102% of the Total Commitment, then the Borrower
shall, within two (2) Business Days after receipt of such notice, pay to the
Administrative Agent an amount sufficient to reduce the sum of clauses (i)-(iv)
as of such date of payment to an amount not to exceed 100% of the Total
Commitment then in effect, such payment to be applied to the Revolving Credit
Loans or Unpaid Reimbursement Obligations for the respective accounts of the
Lenders.

(c)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans plus (ii) the
outstanding aggregate principal amount of Swing Line Loans plus (iii) the
Maximum Drawing Amount plus (iv) all Unpaid Reimbursement Obligations exceeds an
amount equal to 100% of the Total

30


--------------------------------------------------------------------------------


Commitment, but is less than 102%, then the Borrower shall, within five (5)
Business Days after receipt of such notice, pay to the Administrative Agent an
amount sufficient to reduce the sum of clauses (i)-(iv) as of such date of
payment to an amount not to exceed 100% of the Total Commitment then in effect,
such payment to be applied to the Revolving Credit Loans or Unpaid Reimbursement
Obligations for the respective accounts of the Lenders.

(d)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Syndicated Loans denominated in Alternative
Currencies plus (ii) the Maximum Drawing Amount of all Letters of Credit
denominated in Alternative Currencies plus (iii) all Unpaid Reimbursement
Obligations with respect to Letters of Credit denominated in Alternative
Currencies exceeds an amount equal to 102% of the Alternative Currency Sublimit,
then the Borrower shall, within two (2) Business Days after receipt of such
notice, pay to the Administrative Agent an amount sufficient to reduce the sum
of clauses (i)-(iii) as of such date of payment to an amount not to exceed 100%
of the Alternative Currency Sublimit then in effect, such payment to be applied
to such Syndicated Loans or Unpaid Reimbursement Obligations for the respective
accounts of the Lenders.

(e)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Syndicated Loans denominated in Alternative
Currencies plus (ii) the Maximum Drawing Amount of all Letters of Credit
denominated in Alternative Currencies plus (iii) all Unpaid Reimbursement
Obligations with respect to Letters of Credit denominated in Alternative
Currencies exceeds an amount equal to 100% of the Alternative Currency Sublimit,
but is less than 102%, then the Borrower shall, within five (5) Business Days
after receipt of such notice, pay to the Administrative Agent an amount
sufficient to reduce the sum of clauses (i)-(iii) as of such date of payment to
an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect, such payment to be applied to such Syndicated Loans or Unpaid
Reimbursement Obligations for the respective accounts of the Lenders.

(f)            So long as no Event of Default has occurred and is continuing,
each prepayment of Revolving Credit Loans shall be allocated among the Lenders,
in proportion, as nearly as practicable to the respective unpaid principal
amount of the Syndicated Loans made by each Lender, with adjustments to the
extent practicable to equalize any prior payments or repayments not exactly in
proportion, and if no Syndicated Loans are outstanding, to the Competitive Bid
Loans, in proportion, as nearly as practicable, to the unpaid principal amount
of the Competitive Bid Loans made by each Lender.

§2.7.       Optional Repayments of Revolving Credit Loans.  The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium, provided that any full or partial repayment of the outstanding amount
of any Eurocurrency Rate Loans or

31


--------------------------------------------------------------------------------


Competitive Bid Loan pursuant to this §2.7 may be made only on the last day of
the Interest Period relating thereto unless the Borrower pays each Lender, or,
in the case of a Competitive Bid Loan, the applicable Lender, in accordance with
§4.10, the costs and expenses incurred by such Lender as a result of the
repayment of such Eurocurrency Rate Loan or, as the case may be, Competitive Bid
Loan on a day other than the last day of the Interest Period relating thereto. 
The Borrower shall give the Administrative Agent, prior written notice no later
than 1:00 p.m., (New York time), on the date of any proposed repayment pursuant
to this §2.7 of Base Rate Loans, no later than 1:00 p.m., (New York time), three
(3) Business Days’ prior to any proposed repayment pursuant to this §2.7 of
Eurocurrency Rate Loans denominated in Dollars and Competitive Bid Loans, and no
later than 1:00 p.m., (New York time), four (4) Business Days’ (or five (5), in
the case of prepayment of Eurocurrency Rate Loans denominated in Special Notice
Currencies) prior to any proposed repayment pursuant to this §2.7 of
Eurocurrency Rate Loans denominated in an Alternative Currency, in each case
specifying the proposed date of repayment of such Revolving Credit Loans and,
the principal amount to be repaid.  Each such partial repayment of the Revolving
Credit Loans shall be in an integral multiple of $5,000,000 and shall be
applied, in the case of Syndicated Loans, in the absence of instruction by the
Borrower, first to the principal of Base Rate Loans and then to the principal of
Eurocurrency Rate Loans and, in the case of a Competitive Bid Loan, to such
Competitive Bid Loan.  Each partial repayment of Syndicated Loans shall be
allocated among the Lenders, in proportion, as nearly as practicable, to the
respective unpaid principal amount of the Syndicated Loans made by each Lender
being repaid, with adjustments to the extent practicable to equalize any prior
repayments not exactly in proportion.

§2.8.       Interest on Revolving Credit Loans.  (a) During the Revolver Period,
except as otherwise provided in §4.11 hereof,

(i)            each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto at the rate per annum equal to the Base Rate;

(ii)           each Eurocurrency Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
plus (in the case of a Eurocurrency Rate Loan of any Lender which is denominated
in an Alternative Currency and is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; and

(iii)          each Competitive Bid Loan shall bear interest at the rate per
annum specified in the applicable Competitive Bid Quote with respect to such
Competitive Bid Loan.

(b)           The Borrower promises to pay interest on each Revolving Credit
Loan in arrears on each Interest Payment Date applicable with respect thereto.

32


--------------------------------------------------------------------------------


§2.9.       Conversion Options.

§2.9.1.       Conversion to Different Type of Syndicated Loan.  The Borrower may
elect from time to time to convert any outstanding Syndicated Loan to a
Syndicated Loan of another Type, provided that (a) with respect to any such
conversion of a Eurocurrency Rate Loan denominated in Dollars to a Base Rate
Loan, the Borrower shall give the Administrative Agent at least one (1) Business
Day’s prior written notice of such election; (b) with respect to any such
conversion of a Eurocurrency Rate Loan denominated in an Alternative Currency to
a Base Rate Loan, the Borrower shall give the Administrative Agent at least four
(4) Business Day’s (or five (5) Business Days in the case of a Special Notice
Currency) prior written notice of such election; (c) with respect to any such
conversion of a Base Rate Loan to a Eurocurrency Rate Loan denominated in
Dollars, the Borrower shall give the Administrative Agent at least three (3)
Business Days’ prior written notice of such election; (d) with respect to any
such conversion of a Base Rate Loan to a Eurocurrency Rate Loan denominated in
an Alternative Currency, the Borrower shall give the Administrative Agent at
least four (4) Business Days’ (or five (5) Business Days in the case of a
Special Notice Currency) prior written notice of such election; (e) with respect
to any such conversion of a Eurocurrency Rate Loan into a Base Rate Loan, such
conversion shall only be made on the last day of the Interest Period with
respect thereto; and (f) no Base Rate Loan may be converted into a Eurocurrency
Rate Loan when any Default or Event of Default has occurred and is continuing,
and during the continuance of any Default or Event of Default, the Required
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.  On the date on which such
conversion is being made each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Syndicated Loans to its Lending
Office for domestic loans or its Lending Office for Eurocurrency Rate Loans, as
the case may be.  All or any part of outstanding Syndicated Loans of any Type
may be converted into a Syndicated Loan of another Type as provided herein,
provided that any partial conversion shall be in an aggregate principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Conversion Request relating to the conversion of a Syndicated Loan to a
Eurocurrency Rate Loan shall be irrevocable by the Borrower. Notwithstanding the
foregoing, no Loan may be converted into a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

§2.9.2.       Continuation of Type of Syndicated Loan.  Any Syndicated Loan of
any Type may be continued as a Syndicated Loan of the same Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in §2.9.1 hereof; provided that no
Eurocurrency Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, but shall be automatically converted to
a Base Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default or Event of Default of which
officers of the Administrative Agent active upon the Borrower’s account have
actual knowledge.  In the event that the Borrower fails to

33


--------------------------------------------------------------------------------


provide any such notice with respect to continuation of a Eurocurrency Rate Loan
as such, than such Eurocurrency Rate shall be automatically converted to a Base
Rate Loan on the last day of the Interest Period relating thereto; provided,
however, that in the case of a failure to timely request a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.   The Administrative Agent shall notify the
Lenders and the Borrower promptly when any such automatic conversion
contemplated by this §2.9.2 is scheduled to occur.

§2.9.3.       Eurocurrency Rate Loans.  Any conversion to or from Eurocurrency
Rate Loans shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurocurrency Rate Loans having the same Interest Period shall not be less than
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  No more than
six (6) Eurocurrency Rate Loans having different Interest Periods may be
outstanding at any time.

§2.10.     The Swing Line

§2.10.1.     The Swing Line Loans.  Subject to the terms and conditions
hereinafter set forth, upon notice by the Borrower to the Administrative Agent
in accordance with this §2.10, the Administrative Agent agrees, in reliance upon
the agreements of the other Lenders set forth in this §2.10, to make loans in
Dollars to the Borrower (the “Swing Line Loans”) on any Business Day prior to
the Maturity Date in an aggregate principal amount not to exceed the Swing Line
Sublimit at any one time outstanding.  Each Swing Line Loan shall be in a
minimum amount equal to $1,000,000 or an integral multiple thereof. 
Notwithstanding any other provisions of this Credit Agreement and in addition to
the limit set forth above, at no time shall the aggregate principal amount of
all outstanding Swing Line Loans exceed the remainder of (a) the Total
Commitment then in effect minus (b) the sum of, without duplication, (i) the
Dollar Equivalent of the aggregate principal amount of all Syndicated Loans
outstanding, plus (ii) the aggregate amount of Competitive Bid Loans outstanding
at such time, plus (iii) the Maximum Drawing Amount, plus (iv) all Unpaid
Reimbursement Obligations.

§2.10.2.     Notice of Borrowing.  When the Borrower desires the Administrative
Agent to make a Swing Line Loan, it shall send to the Administrative Agent
written notice in the form of Exhibit H hereto (or telephonic notice confirmed
in a writing in the form of Exhibit H hereto) of each Swing Line Loan requested
hereunder (a “Swing Line Loan Request”) not later than 2:00 p.m. (New York time)
on the proposed Drawdown Date of any Swing Line Loan.  Each such Swing Line Loan
Request shall set forth the principal amount of the proposed Swing Line Loan and
the Swing Line Loan Maturity Date relating to such Swing Line Loan, which shall
in no event be later than Maturity Date.  Each Swing Line Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
borrow the Swing Line Loan from the Administrative Agent on the proposed
Drawdown Date thereof.  Upon satisfaction of the applicable conditions set forth
in this Credit Agreement, on the proposed Drawdown Date

34


--------------------------------------------------------------------------------


the Administrative Agent shall make the Swing Line Loan available to the
Borrower no later than 3:00 p.m. (New York time) on the proposed Drawdown Date
by crediting the amount of the Swing Line Loan to the account specified by the
Borrower; provided that the Administrative Agent shall not advance any Swing
Line Loans after it has received notice from any Lender that a Default or Event
of Default has occurred and stating that no new Swing Line Loans are to be made
until such Default or Event of Default has been cured or waived in accordance
with the provisions of this Credit Agreement.

§2.10.3.     Interest on Swing Line Loans.  Each Swing Line Loan shall, except
as otherwise provided in §4.11 hereof, bear interest from the Drawdown Date
thereof until repaid in full at the rate per annum equal to the Money Market
Rate, which shall be paid on each Interest Payment Date for Base Rate Loans. 
The Borrower may elect from time to time that a Swing Line Loan bear interest at
a fixed rate for a period of one week or such other period of time as may be
agreed to by the Administrative Agent (not to exceed ten (10) days), in which
case, the interest rate on such Swing Line Loan shall be the fixed rate of
interest quoted by the Administrative Agent for such Swing Line Loan for such
Interest Period in accordance with clause (b) of the definition of “Money Market
Rate” contained in §1.1 hereof.  The Borrower shall give the Administrative
Agent notice no later than 12:00 noon (New York time) on the last day of the
Interest Period relating to a Swing Line Loan that is a Fixed Rate Loan of its
intention to continue such Swing Line Loan as a Fixed Rate Loan; provided that,
the aggregate Interest Period for any Swing Line Loan that is a Fixed Rate Loan
may not exceed one week or such other period of time as may be agreed to by the
Administrative Agent and shall not extend beyond the Swing Line Loan Maturity
Date of such Swing Line Loan.  In the event that the Borrower fails to give such
notice, such Swing Line Loan shall, on the last day of such Interest Period,
cease to be a Fixed Rate Loan.

§2.10.4.     Repayment of Swing Line Loans.  The Borrower absolutely and
unconditionally promises to pay each outstanding Swing Line Loan on or prior to
the Swing Line Loan Maturity Date relating thereto.  Upon notice by the
Administrative Agent on any Business Day following the Swing Line Loan Maturity
Date relating to each Swing Line Loan, in the event that the Borrower has not
repaid such Swing Line Loan, each of the Lenders hereby agrees to make
Syndicated Loans to the Borrower constituting Base Rate Loans, on the next
succeeding Business Day following such notice, in an amount equal to such
Lender’s Commitment Percentage of the aggregate amount of all Swing Line Loans
outstanding and overdue.  The proceeds thereof shall be applied directly by the
Administrative Agent to repay outstanding Swing Line Loans.  Each Lender hereby
absolutely, unconditionally and irrevocably agrees to make such Syndicated Loans
upon one Business Day’s notice as set forth above, notwithstanding (a) that the
amount of such Syndicated Loan may not comply with the applicable minimums set
forth herein, (b) the failure of the Borrower to meet the applicable conditions
set forth herein, (c) the occurrence or continuance of a Default or an Event of
Default hereunder, and (d) the Total Commitment in effect at such time.  In the
event that it is impracticable for such Syndicated Loan to be made for any
reason on the date otherwise required above, then each Lender hereby agrees that
it shall forthwith purchase (as of the date such Syndicated Loan would have been
made, but adjusted for any payments received from

35


--------------------------------------------------------------------------------


the Borrower on or after such date and prior to such purchase) from the
Administrative Agent, and the Administrative Agent shall sell to each Lender,
such participations in the Swing Line Loans (including all accrued and unpaid
interest thereon) outstanding as shall be necessary to cause the Lender’s to
share in such Swing Line Loans pro rata based on their respective Commitment
Percentages (without regard to any termination of the Total Commitment
hereunder) by making available to the Administrative Agent an amount equal to
such Lender’s participation in the Swing Line Loans; provided that (i) all
interest payable on the Swing Line Loans (other than interest received by the
Administrative Agent pursuant to clause (ii)) shall be for the account of the
Administrative Agent as a funding and administrative fee until the date as of
which the respective participation is purchased, and (ii) at the time any
purchase of such participation is actually made, the purchasing Lender shall be
required to pay the Administrative Agent interest on the principal amount of the
participation so purchased for each day from and including the date such Loan
would otherwise have been made until the date of payment for such participation
at the rate of interest then applicable to such Swing Line Loans during such
period.  The Borrower shall have the right, at its election, to repay the
outstanding amount of a Swing Line Loan, as a whole or in part, at any time
without penalty or premium; provided that any full or partial repayment of the
outstanding amount of any Swing Line Loan that is a Fixed Rate Loan may be made
only on the last day of the Interest Period relating thereto unless the Borrower
pays, in accordance with §4.10, to the Administrative Agent the costs and
expenses incurred by the Administrative Agent as a result of the repayment of
such Swing Line Loan on a day other than the last day of such Interest Period
relating thereto.

§2.11.     Evidence of Debt.

(a)           The Loans made by each Lender and the Letters of Credit issued or
extended by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made and the Letters of Credit issued or extended by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note (a “Note”), which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual

36


--------------------------------------------------------------------------------


practice accounts or records evidencing the purchases by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

§2.12.     Increase in Commitments.

(a)           Request for Increase.  Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Total Commitment by an amount (for all such requests) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of three
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment Amount and, if so, whether by an amount equal to,
greater than, or less than its Commitment Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment Amount.

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the lender of the Swing Line Loans (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)           Effective Date and Allocations.  If the Total Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.  An increase in the Total Commitment pursuant to
this §2.12 and any amendments to this Credit Agreement made solely to evidence
such increase shall not require the consent of any Lender not participating in
such increase.

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of

37


--------------------------------------------------------------------------------


each member of the Obligor Group dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by an authorized officer of such
Person (i) certifying and attaching the resolutions adopted by such Person
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, no Default or Event of Default exists.  The Borrower shall
prepay any Syndicated Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to §4.10) to the extent necessary to
keep the outstanding Syndicated Loans ratable with any revised Commitment
Percentages arising from any nonratable increase in the Commitment Amounts under
this Section.

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in §24 to the contrary.

§3.          LETTERS OF CREDIT.

§3.1.       Letters of Credit.

(a)           Subject to the terms and conditions set forth herein, (i) the
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this §3, (A) from time to time on any Business Day during the period from the
Closing Date until the Maturity Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with §3.2 below, and (B) to honor drawings under the Letters of
Credit; and (ii) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and any drawings thereunder; provided
that at no time shall the Maximum Drawing Amount of all Letters of Credit
outstanding exceed the Letter of Credit Sublimit or, if less, the Total
Commitment, and provided further that, at no time shall the sum of (a) the
Dollar Equivalent of the aggregate principal amount of all Syndicated Loans
outstanding, plus (b) the aggregate principal amount of all Swing Line Loans
outstanding, plus (c) the aggregate principal amount of all Competitive Bid
Loans outstanding, plus (d) the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations exceed the Total Commitment then in effect, and
provided further that, subject to §2.6 hereof, at no time shall the sum of (x)
the Dollar Equivalent of the aggregate principal amount of all Syndicated Loans
denominated in Alternative Currencies outstanding plus (y) the aggregate Maximum
Drawing Amount of all Letters of Credit denominated in Alternative Currencies
and all Unpaid Reimbursement Obligations with respect to Letters of Credit
denominated in Alternative Currencies exceed the Alternative Currency Sublimit. 
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the issuance or
amendment so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or will expire or that have been drawn upon and reimbursed.

38


--------------------------------------------------------------------------------


(b)           The Issuing Bank shall not issue any Letter of Credit, if:

(i)            subject to §3.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(ii)           the expiry date of such requested Letter of Credit would occur
after the date that is ten (10) days prior to the Maturity Date, unless all the
Lenders have approved such expiry date.

(c)           The Issuing Bank shall not be under any obligation to issue any
Letter of Credit if:

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to any document
relating thereto or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it;

(ii)           the issuance of such Letter of Credit would violate one or more
policies of general applicability of the Issuing Bank;

(iii)          except as otherwise agreed by the Administrative Agent and the
Issuing Bank such Letter of Credit is in an initial stated amount less than
$10,000;

(iv)          except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;

(v)           the Issuing Bank does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;

(vi)          a default of any Lender’s obligations to fund under §3.3 exists or
any Lender is at such time a Delinquent Lender hereunder, unless the Issuing
Bank has entered into satisfactory arrangements with the Borrower or such Lender
to eliminate the Issuing Bank’s risk with respect to such Lender.

39


--------------------------------------------------------------------------------


(d)           The Issuing Bank shall not amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.

(e)           The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(f)            The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Bank shall have all of the benefits and immunities (i) provided
to the Administrative Agent in §13 with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the documents related thereto pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
§13 included the Issuing Bank with respect to such acts or omissions, and (ii)
as additionally provided herein with respect to the Issuing Bank.

§3.2.       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension of Letters of Credit.

(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the Issuing Bank (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an authorized officer of the Borrower. 
Such Letter of Credit Application must be received by the Issuing Bank and the
Administrative Agent not later than (i) 11:00 a.m. (New York time) at least five
(5) Business Days (provided that the Issuing Bank shall use its best efforts to
issue such Letter of Credit within two (2) Business Days following its receipt
of any written request therefor) prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars
and (ii) 11:00 a.m. (New York time) at least eight (8) Business Days (provided
that the Issuing Bank shall use its best efforts to issue such Letter of Credit
within five (5) Business Days following its receipt of any written request
therefor) prior to the proposed issuance date or date of amendment, as the case
may be, of any Letter of Credit denominated in an Alternative Currency; or in
each case, such later date and time as the Administrative Agent and the Issuing
Bank may agree in a particular instance in their sole discretion.  In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount and currency thereof; (iii) the expiry
date thereof; (iv) the name and address of the beneficiary thereof; (v) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(vi) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; and (vii) such other matters as the Issuing Bank
may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit

40


--------------------------------------------------------------------------------


Application shall specify in form and detail satisfactory to the Issuing Bank
(i) the Letter of Credit to be amended; (ii) the proposed date of amendment
thereof (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the Issuing Bank may reasonably
require.  Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any documents
relating thereto, as the Issuing Bank or the Administrative Agent may reasonably
require.

(b)           Promptly after receipt of any Letter of Credit Application, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Issuing Bank will provide
the Administrative Agent with a copy thereof.  Unless the Issuing Bank has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in §§9 or 10 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Commitment Percentage times the amount of such Letter of Credit.

(c)           If the Borrower so requests in any applicable Letter of Credit
Application, and subject to the terms and conditions set forth in §3.1(a)
hereof, the Issuing Bank agrees to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension.  Once an Auto-Extension Letter of Credit has been issued, the
Lenders, except as provided below, shall be deemed to have authorized (but may
not require) the Issuing Bank, and the Issuing Bank, except as provided below,
shall have agreed, to permit the extension of such Letter of Credit at any time
to an expiry date not later than the date that is ten (10) days prior to the
Maturity Date; provided, however, that the Issuing Bank shall prevent such
extension if (i) the Issuing Bank has determined that it would not be permitted
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause §3.1(b) or
otherwise), or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date (A)

41


--------------------------------------------------------------------------------


from the Administrative Agent that the Required Lenders have elected to prevent
such extension (but only if such election is consistent with the terms of the
applicable Letter of Credit and the Borrower would not be entitled to the
issuance of such Letter of Credit in its revised form (as extended) under the
terms hereof) or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in §§9 or 10 is not then
satisfied, and in each such case directing the Issuing Bank not to permit such
extension. Notwithstanding the foregoing, the Issuing Bank may prevent any
extension pursuant to this §3.2(c) if it has determined that it would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause §3.1(c)
or otherwise).

(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

§3.3.       Drawings and Reimbursements.

(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
Issuing Bank in such Alternative Currency, unless the Borrower shall have
notified the Issuing Bank promptly following receipt of the notice of drawing
that the Borrower will reimburse the Issuing Bank in Dollars.  In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Issuing Bank shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. (New York time)
(or in the event the Borrower has not been notified of such drawing prior to
such time, within two hours of receipt of such notice) on the date of any
payment by the Issuing Bank under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the Issuing Bank
to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
the Borrower shall reimburse the Issuing Bank through the Administrative Agent
in an amount equal to the amount of such drawing and in the applicable
currency.  If the Borrower fails to so reimburse the Issuing Bank by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date and
the amount of the unreimbursed drawing (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) (the “Unreimbursed Amount”).  In such event, the
Borrower shall be deemed to have requested a Base Rate Loan to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in §2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Total
Commitment and the conditions set forth in §§9 and 10 (other than the delivery
of a Loan Request).  Any notice given by the Issuing Bank or the Administrative
Agent pursuant to this §3.3(a) may be given by telephone if

42


--------------------------------------------------------------------------------


immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(b)           Each Lender shall upon any notice pursuant to §3.3(a) make funds
available to the Administrative Agent for the account of the Issuing Bank, in
Dollars, at the Administrative Agent’s Head Office for Dollar-denominated
payments, an amount equal to its Commitment Percentage times the Unreimbursed
Amount not later than 1:00 p.m. (New York time) on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
§3.3(c), each Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Issuing Bank in Dollars.

(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Base Rate Loan on the Honor Date because the conditions set
forth in §§9 and 10 cannot be satisfied or for any other reason, such amount
shall be an Unpaid Reimbursement Obligation, which Unpaid Reimbursement
Obligation shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the Issuing Bank pursuant to §3.3(b)
shall be deemed payment in respect of its reimbursement obligation in
satisfaction of its participation obligation under this §3.3.

(d)           Until each Lender funds its Loan or reimbursement obligation
pursuant to this §3.3 to reimburse the Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of the Issuing Bank.

(e)           Each Lender’s obligation to make Loans or payments with respect to
its reimbursement obligation under this §3.3 to reimburse the Issuing Bank for
amounts drawn under Letters of Credit, as contemplated by this §3.3, shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Bank, the Borrower, any Subsidiary of
the Issuing Bank or the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this §3.3 is
subject to the conditions set forth in §§9 and 10 (other than delivery by the
Borrower of a Loan Request).  No such payment of any Lender’s reimbursement
obligations under this §3.3 shall relieve or otherwise impair the obligation of
the Borrower to reimburse the Issuing Bank for the amount of any payment made by
the Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(f)            If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this §3.3 by the time specified
in §3.3(b) the Issuing Bank shall be entitled to recover from such Lender
(acting through the

43


--------------------------------------------------------------------------------


Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing, or similar fees customarily charged by the Issuing Bank in
connection with the foregoing.  A certificate of the Issuing Bank submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (f) shall be conclusive absent manifest error.

§3.4.       Repayment of Participations.  At any time after the Issuing Bank has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s payment in respect of its reimbursement obligation under §3.3, if the
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Commitment Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s reimbursement obligation under §3.3 was outstanding) in Dollars and in
the same funds as those received by the Administrative Agent. If any payment
received by the Administrative Agent for the account of the Issuing Bank
pursuant to §3.3(a) is required to be returned in connection with any bankruptcy
or insolvency proceeding or otherwise (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Administrative Agent for the account of the Issuing Bank its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under the immediately preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.

§3.5.       Obligations Absolute.  The obligation of the Borrower to reimburse
the Issuing Bank for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:

(a)           any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other Loan Document;

(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary of the Borrower may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

44


--------------------------------------------------------------------------------


(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(d)           any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any insolvency law;

(e)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or in the
relevant currency markets generally; or

(f)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary of the Borrower provided that nothing in this clause (f) shall
impair the rights of the Borrower under §3.6.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

§3.6.       Role of Issuing Bank.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing Bank,
the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of the Issuing Bank shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or any other document relating
thereto.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to,

45


--------------------------------------------------------------------------------


and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Bank, the Administrative Agent, any of their
respective Affiliates, directors, officers, employees, agents and advisors nor
any correspondent, participant or assignee of the Issuing Bank shall be liable
or responsible for any of the matters described in clauses (a) through (e) of
§3.5; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Issuing Bank, and the
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the Issuing
Bank’s willful misconduct or gross negligence or the Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The responsibility
of the Issuing Bank and its correspondents to the Borrower and the Lenders shall
be only to determine that the documents (including each draft) delivered under
each Letter of Credit in connection with such presentment shall be in conformity
on their face in all material respects with such Letter of Credit.

§3.7.       Cash Collateral.  (a) (i) If the Issuing Bank has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in Unpaid Reimbursement Obligations, or (ii) if, as of the date which
is ten (10) days prior to the Maturity Date, any Letter of Credit or Unpaid
Reimbursement Obligation for any reason remains outstanding, the Administrative
Agent may require, and at the direction of the Required Lenders, shall require,
that the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of Unpaid Reimbursement Obligations plus the Maximum Drawing
Amount.

(b)           The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(c)           “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, as collateral for the outstanding amount of all Unpaid Reimbursement
Obligations plus the Maximum Drawing Amount, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Cash

46


--------------------------------------------------------------------------------


Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.

§3.8.       Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the Issuing Bank and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

§3.9.       Transitional Letters of Credit.  Schedule 3.9 contains a list of
certain letters of credit issued prior to the Closing Date for the account of
the Borrower under the Existing Credit Agreement (the “Existing Letters of
Credit”).  On the Closing Date, (a) the Existing Letters of Credit shall be
deemed to be Letters of Credit issued pursuant to this §3 and shall be subject
to all of the provisions applicable to Letters of Credit under this Credit
Agreement and (b) all liabilities of the Borrower with respect to the Existing
Letters of Credit shall constitute Obligations of such Borrower with respect to
Letters of Credit in accordance with this Credit Agreement and the Loan
Documents as though such Borrower had delivered a Letter of Credit Application
under this Credit Agreement.  On the Closing Date, the letter of credit fees
owing with respect to the Existing Letters of Credit under §3.10 of the Existing
Credit Agreement shall be calculated and paid in full.  From and after the
Closing Date, the Borrower shall pay Letter of Credit Fees and such other fees
as provided in §3.10, in each case when due pursuant to §3.10, with respect to
each of the Existing Letters of Credit.

§3.10.     Letter of Credit Fee.  The Borrower shall, on the first day of each
calendar quarter for the immediately preceding calendar quarter, pay to the
Administrative Agent, in Dollars, a fee (the “Letter of Credit Fee”) for each
Letter of Credit issued, extended or renewed during such calendar quarter by the
Issuing Bank at a rate per annum equal to (a) with respect to each standby
Letter of Credit, the Applicable Margin with respect to Eurocurrency Rate Loans
in effect from time to time and (b) with respect to documentary Letters of
Credit, one-half (1/2) the Applicable Margin with respect to Eurocurrency Rate
Loans in effect from time to time, in each case, on the Maximum Drawing Amount
of such Letter of Credit for the period such Letter of Credit is outstanding. 
The Administrative Agent shall, in turn, remit to each Lender (including Bank of
America) such Lender’s Commitment Percentage of the Letter of Credit Fee.  In
addition, in respect of each Letter of Credit, the Borrower shall pay the
Issuing Bank for its own account (i) quarterly in arrears on the last day of
each calendar quarter, a fronting fee as set forth in the Fee Letter or as
otherwise agreed between the Borrower and the applicable Issuing Bank, and, (ii)
at such other time or times as such charges are customarily made by the Issuing
Bank, the Issuing Bank’s customary issuance, amendment, negotiation or document
examination and other administrative fees as in effect from time to time

47


--------------------------------------------------------------------------------


§3.11.     Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Letter of Credit Application or any other
document related thereto, the terms hereof shall control.

§4.          CERTAIN GENERAL PROVISIONS; FEES.

§4.1.       Closing and Administrative Agent Fees.  The Borrower shall pay (a)
to the Administrative Agent for the accounts of the Lenders on the Closing Date
a closing fee as set forth in that certain letter agreement, dated as of the
September 22, 2006 (as such agreement may be amended and in effect from time to
time, the “Fee Letter”) by and among the Borrower, the Administrative Agent and
the Arranger and (b) the fees (the “Administrative Agent Fees”) to the
Administrative Agent and the Arranger in the amounts and at the times set forth
in the Fee Letter.

§4.2.       Other Fees.

§4.2.1.       Facility Fee.  During the Revolver Period, the Borrower agrees to
pay to the Administrative Agent for the accounts of the Lenders in accordance
with their respective Commitment Percentages a facility fee (the “Facility
Fee”), which shall be calculated for each day at a per annum rate as set forth
in the definition of Applicable Margin with respect to the Facility Fee in
effect at such time on the Total Commitment.  The Facility Fee shall be payable
quarterly in arrears on the last day of each calendar quarter for the calendar
quarter then ended commencing on the first such date following the Closing Date,
with a final payment on the Maturity Date or any earlier date on which the Total
Commitment shall terminate.

§4.2.2.       Utilization Fee.  During the Revolver Period, for any day on which
the outstanding principal amount of Loans plus the Maximum Drawing Amount
exceeds an amount equal to fifty percent (50%) of the Total Commitment then in
effect, the Borrower agrees to pay to the Administrative Agent for the accounts
of the Lenders in accordance with their respective Commitment Percentages a
utilization fee (the “Utilization Fee”), which shall be calculated for each day
at a per annum rate as set forth in the definition of Applicable Margin with
respect to the Utilization Fee in effect at such time on the outstanding
principal amount of the Loans.  The Utilization Fee shall be payable quarterly
in arrears on the last day of each calendar quarter for the calendar quarter
then ended commencing on the first such date following the Closing Date, with a
final payment on the Maturity Date or any earlier date on which the Total
Commitment shall terminate.

§4.3.       Funds for Payments.

§4.3.1.       Payments to Administrative Agent.  All payments of principal,
interest, Facility Fees, Utilization Fees, Letter of Credit Fees and any other
fees or amounts due hereunder or under any of the other Loan Documents shall be
made to the Administrative Agent, for the respective accounts of the Lenders and
the Administrative Agent, not later than, except with respect to principal and
interest on Loans denominated in an Alternative Currency, 2:00 p.m. (New York
time), at the Administrative Agent’s

48


--------------------------------------------------------------------------------


Head Office or at such other location designated by the Administrative Agent
that the Administrative Agent may from time to time designate, in each case in
Same Day Funds. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Head Office, or at such other location designated
by the Administrative Agent that the Administrative Agent may from time to time
designate, in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Credit Agreement be made in
the United States.

§4.3.2.       No Offset, Etc.  All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without condition or deduction for
any recoupment, defense, setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, other than (a) with respect to taxes
based upon the Administrative Agent’s or any Lender’s net income, or (b) with
respect to amounts owing to a Lender that (i) is not incorporated under the laws
of the United States of America or a state thereof and (ii) has not delivered to
the Administrative Agent the forms referred to in §4.3.3 hereof, the Borrower
will pay to the Administrative Agent, for the account of the Lenders or (as the
case may be) the Administrative Agent, on the date on which such amount is due
and payable hereunder or under such other Loan Document, such additional amount
in Dollars or the applicable Alternative Currency as shall be necessary to
enable the Lenders or the Administrative Agent to receive the same net amount
which the Lenders or the Administrative Agent would have received on such due
date had no such obligation been imposed upon the Borrower.  The Borrower will
deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.

§4.3.3.       Withholding.  Each Lender and the Administrative Agent that is not
a U.S. Person as defined in Section 7701(a)(30) of the Code for federal income
tax purposes (a “Non-U.S. Lender”) hereby agrees that, if and to the extent it
is legally able to do so, it shall, on the date it becomes a Lender hereunder,
deliver to the Borrower and the Administrative Agent such certificates,
documents or other evidence, as and when required by the Code or Treasury
Regulations issued pursuant thereto, including (a) in the case of a Non-U.S.
Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the Code, two
(2) duly completed copies of Internal Revenue Service Form W-8BEN or Form W-8ECI
and any other certificate or statement of exemption required by Treasury
Regulations, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Lender or the Administrative Agent
establishing

49


--------------------------------------------------------------------------------


that with respect to payments of principal, interest or fees hereunder it is (i)
not subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender or
Administrative Agent of a trade or business in the United States or (ii) totally
exempt from United States federal withholding tax under a provision of an
applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not a
“bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower and to the effect that (i) such Non-U.S. Lender is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, is not subject to regulatory or
other legal requirements as a bank in any jurisdiction, and has not been treated
as a bank for purposes of any tax, securities law or other filing or submission
made to any governmental authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (ii) is not a ten (10) percent shareholder for purposes of Section
881(c)(3)(B) of the Code and (iii) is not a controlled foreign corporation
receiving interest from a related person for purposes of Section 881(c)(3)(C) of
the Code, together with a properly completed Internal Revenue Service Form W-8
or W-9, as applicable (or successor forms).  Each Lender or the Administrative
Agent agrees that it shall, promptly upon a change of its lending office or the
selection of any additional lending office, to the extent the forms previously
delivered by it pursuant to this section are no longer effective, and promptly
upon the Borrower’s or the Administrative Agent’s reasonable request after the
occurrence of any other event (including the passage of time) requiring the
delivery of a Form W-8BEN, Form W-8ECI, Form W-8 or W-9 in addition to or in
replacement of the forms previously delivered, deliver to the Borrower and the
Administrative Agent, as applicable, if and to the extent it is properly
entitled to do so, a properly completed and executed Form W-8BEN, Form W-8ECI,
Form W-8 or W-9, as applicable (or any successor forms thereto). Without
limiting the obligations of the Lenders set forth above regarding delivery of
certain forms and documents to establish each Lender’s status for U.S.
withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (A) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (B) take such reasonable steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary to avoid any requirement of
applicable laws of any such jurisdiction that the Borrower make any deduction or
withholding for taxes from amounts payable to such Lender.  Additionally, the
Borrower shall promptly deliver to the Administrative Agent or any Lender, as
the Administrative Agent or such Lender shall reasonably request, on or prior to
the Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing

50


--------------------------------------------------------------------------------


authorities under the laws of any jurisdiction, duly executed and completed by
the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such laws in connection with any payment by the
Administrative Agent or any Lender of taxes or otherwise in connection with the
Loan Documents, with respect to such jurisdiction. This §4.3.3 shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

§4.4.       Computations.  All computations of interest for Base Rate Loans when
the Base Rate is determined by Bank of America’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be based on a
360-day year, and, in each case, paid for the actual number of days elapsed, or,
in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Except as otherwise provided in the definition of the
term “Interest Period” with respect to Eurocurrency Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.

§4.5.       Inability to Determine Eurocurrency Rate.  In the event, prior to
the commencement of any Interest Period relating to any Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency), the Administrative
Agent shall determine or be notified by the Required Lenders that adequate and
reasonable methods do not exist for ascertaining the Eurocurrency Rate that
would otherwise determine the rate of interest to be applicable to any
Eurocurrency Rate Loan during any Interest Period, the Administrative Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders.  In
such event (a) any Loan Request or Conversion Request with respect to
Eurocurrency Rate Loans in the affected currency or currencies shall be
automatically withdrawn and, in the case of Loans requested in Alternative
Currencies, shall be deemed a request for a Loan denominated in Dollars (or at
the timely request of the Borrower, a Loan denominated in an unaffected
Alternative Currency), and in the case of Loans requested in Dollars, shall be
deemed a request for Base Rate Loans, (b) each Eurocurrency Loan in the affected
currency or currencies, will automatically, on the last day of the then current
Interest Period relating thereto, (i) in the case of Eurocurrency Rate Loans
denominated in an Alternative Currency, become a Loan denominated in Dollars (or
at the timely request of the Borrower, a Loan denominated in an unaffected
Alternative Currency) and (ii) in the case of a Eurocurrency Rate Loan
denominated in Dollars, become a Base Rate Loan, and (c) the obligations of the
Lenders to make Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended until the Administrative Agent or the Required Lenders, as
applicable, determine that the circumstances giving rise to such suspension no
longer exist, whereupon the Administrative Agent or, as the case may be, the
Administrative Agent upon the instruction of the Required Lenders, shall so
notify the Borrower and the Lenders.

51


--------------------------------------------------------------------------------


§4.6.       Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), such Lender shall forthwith give notice of such circumstances to the
Borrower and the other Lenders and thereupon the commitment of such Lender to
make Eurocurrency Rate Loans in the affected currency or currencies or convert
Loans of another Type to Eurocurrency Rate Loans in the affected currency or
currencies shall forthwith be suspended and such Lender’s Loans then outstanding
as Eurocurrency Rate Loans in the affected currency or currencies, if any, shall
be automatically, on the last day of the then current Interest Period relating
thereto or within such earlier period as may be required by law, (a) in the case
of Eurocurrency Rate Loans denominated in an Alternative Currency, converted to
a Loan denominated in Dollars (or at the timely request of the Borrower, a Loan
denominated in an unaffected Alternative Currency) and (b) in the case of a
Eurocurrency Rate Loan denominated in Dollars, converted to a Base Rate Loan. 
The Borrower hereby agrees promptly to pay the Administrative Agent for the
account of such Lender, upon demand by such Lender, any additional amounts
necessary to compensate such Lender for any costs incurred by such Lender in
making any conversion in accordance with this §4.6, including any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its Eurocurrency Rate Loans hereunder.

§4.7.       Additional Costs, Etc.  If any change after the Closing Date to any
present applicable law or if any future applicable law, which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:

(a)           subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, such Lender’s Commitment,
the Loans or the Letters of Credit or any risk participation with respect to
such Letters of Credit (other than taxes based upon or measured by the income or
profits of such Lender or the Administrative Agent), or

(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or

(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or

52


--------------------------------------------------------------------------------


loans by, or letters of credit issued by (or any risk participation with respect
to such letters of credit), or commitments of an office of any Lender,

(d)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, the Loans, the Letters of Credit or any risk participation with
respect to such Letters of Credit, such Lender’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender’s Commitment forms a part, or

(e)           result in the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans
denominated in an Alternative Currency,

and the result of any of the foregoing is:

(i)            to increase the cost to any Lender, of making, funding, issuing,
renewing, extending or maintaining any of the Loans, the Letters of Credit or
such Lender’s Commitment, or

(ii)           to reduce the amount of principal, interest, or other amount
payable to such Lender or the Administrative Agent hereunder on account of such
Lender’s Commitment, or any of the Loans or Letters of Credit, or

(iii)          to require such Lender or the Administrative Agent to make any
payment or to forego any interest or other sum payable hereunder, the amount of
which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,

then, in each such case and to the extent that the amount of such additional
cost, reduction, payment, foregone interest or other sum is not reflected in the
Base Rate or the Eurocurrency Rate, the Borrower will, upon demand made by such
Lender or (as the case may be) the Administrative Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Lender
or the Administrative Agent such additional amounts as will be sufficient to
compensate such Lender or the Administrative Agent for such additional cost,
reduction, payment or foregone interest or other sum (without duplication for
recovery of such amounts under any other provision hereof), provided that the
Borrower shall not be liable to any Lender or the Administrative Agent for costs
incurred more than sixty (60) days prior to receipt by the Borrower of such
demand for payment from such Lender or (as the case may be) the Administrative
Agent unless such costs were incurred prior to such 60-day period solely as a
result of such present or future applicable law being retroactive to a date
which occurred prior to such 60-day period.

53


--------------------------------------------------------------------------------


§4.8.       Capital Adequacy.  If after the Closing Date any Lender or the
Administrative Agent determines that the adoption of or change in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
a court or governmental authority with appropriate jurisdiction has the effect
of reducing the return on such Lender’s or the Administrative Agent’s commitment
with respect to any Loans or Letters of Credit to a level below that which such
Lender or the Administrative Agent could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
and assuming full utilization of such entity’s capital) by any amount deemed by
such Lender or (as the case may be) the Administrative Agent to be material,
then such Lender or the Administrative Agent may notify the Borrower of such
fact.  To the extent that the amount of such reduction in the return on capital
is not reflected in the Base Rate or the Eurocurrency Rate then the Borrower
agrees to pay such Lender or (as the case may be) the Administrative Agent for
the amount of such reduction in the return on capital as and when such reduction
is determined upon presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with §4.9 hereof, provided
that the Borrower shall not be liable to any Lender or the Administrative Agent
for costs incurred more than sixty (60) days prior to receipt by the Borrower of
the notice referred to in the immediately preceding sentence from such Lender or
(as the case may be) the Administrative Agent.  Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.

§4.9.       Certificate.  A certificate setting forth any additional amounts
payable pursuant to §§4.7 or 4.8 hereof and a brief explanation of such amounts
which are due, submitted by any Lender or the Administrative Agent to the
Borrower, shall be conclusive, absent manifest error, that such amounts are due
and owing.  If the Borrower is required to pay any additional amounts pursuant
to §§4.7 or 4.8 hereof with respect to any Lender, the Borrower may, following
payment in full of the amount or amounts due set forth in such certificate, take
the actions permitted by §4.12 hereof to replace such Lender.

§4.10.     Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against all redeployment costs or expenses that
such Lender may reasonably sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any
Eurocurrency Rate Loan, Competitive Bid Loan or Swing Line Loan which is a Fixed
Rate Loan as and when due and payable, including any such cost or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurocurrency Rate Loans, Competitive Bid
Loans or such Swing Line Loans, (b) default by the Borrower in making a
borrowing or conversion after the Borrower has given (or is deemed to have
given) a Loan Request or a Conversion Request relating thereto in accordance
with §§2.2 or 2.9 hereof, (c) the making of any payment of a Eurocurrency Rate
Loan, Competitive Bid Loan or Swing Line Loan which is a Fixed Rate Loan or the
making of any conversion of any such Loan to a Base Rate Loan on a day that is
not the last day of the

54


--------------------------------------------------------------------------------


applicable Interest Period with respect thereto, including interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
any such Loans, or (d) any failure by the Borrower to make payment of any Loan
(or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency.

§4.11.     Interest After Default.  Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents, if not repaid on or
before the fifth calendar day following the day such payment was due, shall bear
interest from the due date thereof, compounded monthly and payable on demand at
any time from and after the fifth calendar day following the day such payment
was due, at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).

§4.12.     Replacement of Individual Lenders.  Upon the happening of any of the
events set forth in §§2.4.2, 4.3.2, 4.3.3, 4.6, 4.7, 4.8 or 4.13, or in the case
of a Delinquent Lender, the Borrower may (provided that at the time no Default
or Event of Default exists or would result after giving effect to the Borrower’s
action) prepay in full all Loans and other obligations owing by the Borrower to
each affected Lender under §§2.4.2, 4.3.2, 4.3.3, 4.6, 4.7, 4.8 or 4.13 and/or
each Delinquent Lender (each such Lender being called a “Substituted Lender”),
together with all amounts payable by the Borrower under §4.10 hereof with
respect to such prepayment, and terminate the Commitment(s) of such Lender(s)
subject to the following conditions:

(a)           the Borrower shall have delivered to the Administrative Agent not
less than ten (10) Business Days prior to the exercise of its rights under this
§4.12 a written commitment in form and substance satisfactory to the
Administrative Agent and each of the Lenders from a banking institution (the
“Replacement Lender”) reasonably acceptable to the Administrative Agent and each
of the remaining Lenders (other than the Substituted Lender) in which such
Replacement Lender agrees to become a “Lender” under this Credit Agreement,
having a Commitment Amount in the amount of the Substituted Lender’s Commitment
Amount;

(b)           the Borrower shall have given appropriate notice of any prepayment
under this §4.12 as required by §4.7 and subject to all other provisions of this
Credit Agreement; and

(c)           simultaneously with any prepayment of all Loans and other
obligations owing by the Borrower to a Substituted Lender under this §4.12, the
Substituted Lender shall have assigned, pursuant to §17 hereof of this Credit
Agreement the Commitment of such Substituted Lender to the Replacement Lender
and such Replacement Lender shall have become a Lender under this Credit
Agreement, having a Commitment Amount in the amount of such Substituted Lender’s
Commitment Amount and such Replacement Lender shall have simultaneously funded
all such Loans prepaid

55


--------------------------------------------------------------------------------


hereunder. Each of the Lenders agrees that in the event that it becomes a
Substituted Lender pursuant to this §4.12, it will cooperate and assign its
Commitment pursuant to this §4.12(c).

§4.13.     Additional Reserve Requirements.  The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans in an
Alternative Currency, such additional costs, (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places), to
the extent not reflected in the Mandatory Cost, equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender.  If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable ten (10) days from receipt of such notice.

§4.14.     Guaranties.  The payment and performance of the Obligations shall be
guaranteed by each Guarantor pursuant to the Guaranties, each of which shall be
in the form of Exhibit E hereto.  The Borrower may cause additional Subsidiaries
of the Borrower to become Guarantors hereunder by causing such Subsidiary or
Subsidiaries to agree to be bound by the provisions of the Guaranty, to execute
and deliver a Joinder Agreement and to deliver such legal opinions and other
documents and instruments as the Administrative Agent may request.  The
Administrative Agent and the Lenders hereby agree that they shall, upon the
written request of the Borrower and at the cost and expense of the Borrower,
release any Guarantor from its obligations to the Administrative Agent and the
Lenders under the Guaranty to which such Guarantor is a party if, and only if,
(a) such Guarantor is not a guarantor of any of the Borrower’s publicly issued
notes or bonds outstanding from time to time, (b) no Default or Event of Default
shall have occurred and be continuing on the date of such release and (c) the
Borrower shall have delivered to the Administrative Agent and the Lenders on the
date of such release a certificate signed by an authorized officer of the
Borrower and evidence satisfactory to the Administrative Agent and the Lenders
showing compliance with the provisions of clauses (a) and (b) hereof.  The
Borrower shall deliver to the Lenders an updated Schedule 2 upon the release or
addition of any Guarantor as provided in this §4.14.

56


--------------------------------------------------------------------------------


§5.          REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:

§5.1.       Corporate Authority.

§5.1.1.       Incorporation; Good Standing.  The Borrower and each Guarantor (a)
is a corporation (or similar business entity) or, as the case may be, a
Massachusetts Business Trust duly organized, validly existing and in good
standing under the laws of its state of incorporation or organization, (b) has
all requisite corporate (or the equivalent company) or, as the case may be,
trust power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is in good standing as a foreign corporation (or
similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a materially adverse effect on the business, assets
or financial condition of the Borrower.

§5.1.2.       Authorization.  The execution, delivery and performance of this
Credit Agreement and the other Loan Documents by the Borrower and each Guarantor
which is or is to become a party thereto, and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company) or,
as the case may be, trust authority of such Person, (b) have been duly
authorized by all necessary corporate (or the equivalent company) or, as the
case may be, trust proceedings, (c) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Person is subject which would have a material adverse effect either
individually or in the aggregate on the Borrower and its Subsidiaries taken as a
whole or on the ability of such Person to fulfill its obligations under this
Credit Agreement and the other Loan Documents to which it is a party, (d) do not
conflict with or result in any breach or contravention of any judgment, order,
writ, injunction, license or permit applicable to the Borrower or any Guarantor
and (e) do not conflict with any provision of the corporate charter or bylaws
(or similar constitutive documents) or, as the case may be, the Agreement and
Declaration of Trust of, or any agreement or other instrument binding upon, the
Borrower or any Guarantor.

§5.1.3.       Enforceability.  The execution and delivery of this Credit
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
or is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

§5.2.       Governmental Approvals.  The execution, delivery and performance by
the Borrower and the Guarantors of this Credit Agreement and the other Loan
Documents to which the Borrower or any Guarantor is or is to become a party and
the transactions

57


--------------------------------------------------------------------------------


contemplated hereby and thereby do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained.

§5.3.       Title to Properties; Leases.  Except as indicated on Schedule 5.3
hereto, the Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower as at the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no rights of
others, including any mortgages, leases, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.

§5.4.       Financial Statements; Fiscal Year.  (a) There has been furnished to
each of the Lenders an audited consolidated balance sheet of the Borrower and
its Subsidiaries as at the Balance Sheet Date, and consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by Ernst & Young LLP.  Such balance sheet and statements
of income and cash flows have been prepared in accordance with GAAP and fairly
present the financial condition of the Borrower and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
fiscal year then ended.  There are no contingent liabilities of the Borrower or
any of its Subsidiaries as of such date involving material amounts, known to the
officers of the Borrower, which were not disclosed in such balance sheet and the
notes related thereto.

(a)           There has been furnished to each of the Lenders an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at July 29,
2006, and unaudited consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for the fiscal quarter then ended.  Such balance
sheet and statements of income and cash flows have been prepared in accordance
with GAAP and fairly present the financial condition of the Borrower and its
Subsidiaries as at the close of business on the date thereof and the results of
operations for the fiscal quarter then ended (subject to year-end adjustments). 
There are no contingent liabilities of the Borrower or any of its Subsidiaries
as of such date involving material amounts, known to the officers of the
Borrower, which were not disclosed in such balance sheet and the notes related
thereto.

(b)           The Borrower has a fiscal year which is the 52/53 week period
ending on the Saturday closest to January 31st of each year.

§5.5.       No Material Changes, Etc.  Since the Balance Sheet Date there has
occurred no change in the operations, business, properties, assets or financial
condition of the Borrower and its Subsidiaries as shown on or reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date, or the consolidated statements of income and cash flows for
the fiscal year then ended, other than changes in the ordinary course of
business that have not had any materially adverse effect either individually or
in the aggregate on the business, assets or financial condition of the Borrower
and its Subsidiaries taken as a whole.  Since the Balance Sheet Date, the

58


--------------------------------------------------------------------------------


Borrower has not made any Distributions except Distributions made in compliance
with §7.4 hereof.

§5.6.       Franchises, Patents, Copyrights, Etc.  The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.

§5.7.       Litigation.  Except as set forth in Schedule 5.7 hereto, there are
no actions, suits, proceedings or investigations of any kind pending or, to the
best of the Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries before any court, tribunal or administrative agency or board that,
either in any case or in the aggregate, would be reasonably likely to (i)
materially adversely affect the properties, assets, financial condition or
business of the Borrower and its Subsidiaries taken as a whole, (ii) materially
impair the right of the Borrower and each of its Subsidiaries to carry on
business substantially as now conducted by it, (iii) result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the consolidated balance sheet of the Borrower and its
Subsidiaries or (iv) question the validity of this Credit Agreement or any of
the other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.

§5.8.       Compliance with Other Instruments, Laws, Etc.  Neither the Borrower
nor any of its Subsidiaries is in violation of any provision of its charter
documents, bylaws (or equivalent constitutive documents), or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result in the
imposition of substantial penalties or materially and adversely affect the
financial condition, properties or business of the Borrower and its Subsidiaries
taken as a whole.

§5.9.       Tax Status.  The Borrower and each of its Subsidiaries (a) has made
or filed all applicable federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(b) has paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  Except as set forth on Schedule 5.9 attached hereto, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Borrower know of no basis
for any such claim.

§5.10.     No Event of Default.  No Default or Event of Default has occurred and
is continuing.

59


--------------------------------------------------------------------------------


§5.11.     Holding Company and Investment Company Acts.  Neither the Borrower
nor any of its Subsidiaries is a “holding company”, or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935; nor is such Person an
“investment company”, or a “principal underwriter” of an “investment company”,
or a company controlled by an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

§5.12.     Employee Benefit Plans.

§5.12.1.     In General.  Each Employee Benefit Plan has been maintained and
operated in compliance in all material respects with the provisions of ERISA,
all Applicable Pension Legislation, and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting the bonding of
fiduciaries and other persons handling plan funds as required by §412 of ERISA. 
No prohibited transaction has occurred that would result in material liability
for the Borrower or any of its Subsidiaries.

§5.12.2.     Terminability of Welfare Plans.  No Employee Benefit Plan which is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA provides benefit coverage subsequent to termination except as required by
Title I, Subtitle B, Part 6 of ERISA or applicable state law. The Borrower may
terminate each such Plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) in the discretion of the
Borrower without liability to any Person other than for claims arising or
benefits accruing prior to termination.

§5.12.3.     Guaranteed Pension Plans.  Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid the incurrence
of an accumulated funding deficiency, the notice or lien provisions of §302(f)
of ERISA, or otherwise, has been timely made.  No waiver of an accumulated
funding deficiency or extension of amortization periods has been received with
respect to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA
Affiliate is obligated to or has posted security in connection with an amendment
to a Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, except as set forth on Schedule
5.12 attached hereto, the aggregate benefit liabilities of all such Guaranteed
Pension Plans within the meaning of §4001 of ERISA did not exceed the aggregate
value of the assets of all such Guaranteed Pension Plans, disregarding for this
purpose the benefit liabilities and assets of any Guaranteed Pension Plan with
assets in excess of benefit liabilities.

60


--------------------------------------------------------------------------------


§5.12.4.     Multiemployer Plans.  Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

§5.13.     Regulations U and X, Etc.  The proceeds of the Revolving Credit Loans
shall be used for the purposes described in §6.12 hereof.  No portion of any
Revolving Credit Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” (as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224 (the “Margin Regulations”)) in violation of the Margin Regulations.

§5.14.     Environmental Compliance.  The Borrower has taken all reasonably
necessary steps to investigate the past and present condition and usage of the
Real Estate and the operations conducted thereon and, based upon such diligent
investigation, has determined that:

(a)           none of the Borrower, its Subsidiaries nor any operator of the
Real Estate or any operations thereon is in violation, or alleged violation, of
any Environmental Laws, which violation would have a material adverse effect on
the business, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole;

(b)           neither the Borrower nor any of its Subsidiaries has received any
Environmental Notice during the last five (5) years that has the potential to
materially affect the assets, liabilities, financial condition or operations of
the Borrower and its Subsidiaries taken as a whole, except as set forth on
Schedule 5.14 hereto;

(c)           except as set forth on Schedule 5.14 attached hereto: (i) no
portion of the Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate; in each case except in accordance with applicable
Environmental Laws the noncompliance with which would have a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (ii) in the course of any activities conducted
by the Borrower or operators of its properties, no Hazardous Substances have
been generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws the noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole; (iii) there have been no releases or
threatened releases of Hazardous Substances on, upon, into or from the
properties of the Borrower or any of its

61


--------------------------------------------------------------------------------


Subsidiaries, which releases would have a material adverse effect on the
business, assets or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (iv) to the best of the Borrower’s knowledge, there have been
no releases on, upon, from or into any real property in the vicinity of any of
the Real Estate which, through soil or groundwater contamination, may have come
to be located on the Real Estate and which would have a material adverse effect
on the Borrower and its Subsidiaries, taken as a whole; and (v) in addition, any
Hazardous Substances that have been generated on any of the Real Estate have, to
the best of the Borrower’s knowledge, been transported offsite only as required
under and in compliance with applicable Environmental Laws.

§5.15.      Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)).  Furthermore, neither the Borrower nor any of its
Subsidiaries or, to Borrower’s knowledge, other Affiliates (a) is or will become
a “blocked person” as described in the Executive Order, the Trading With the
Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person”.

§5.16.     Subsidiaries, Etc.  As of the Closing Date, other than those
Subsidiaries of the Borrower described on Schedule 5.16(a) attached hereto, the
Borrower has no other Subsidiaries.  As of the Closing Date, except as set forth
on Schedule 5.16(b) attached hereto, neither the Borrower nor any Subsidiary of
the Borrower is engaged in any joint venture or partnership with any other
Person.  As of the Closing Date, except as set forth on Schedule 5.16(c)
attached hereto, neither the Borrower nor any Subsidiary of the Borrower owns or
has acquired an equity interest of fifty percent (50%) or less in any other
Person.  The Borrower hereby agrees to deliver to the Lenders an updated
Schedule 5.16(a), Schedule 5.16(b) or Schedule 5.16(c), as applicable, upon the
acquisition or formation by the Borrower of any Subsidiary, the formation of any
joint venture or partnership by the Borrower or any of its Subsidiaries with any
other Person or the acquisition by the Borrower or any of its Subsidiaries of an
equity interest of fifty percent (50%) or less in any other Person, in each case
in accordance with the provisions of this Credit Agreement.

§5.17.     Taxpayer Identification Numbers.  The true and correct U.S. taxpayer
identification number of the Borrower and each Guarantor is set forth on
Schedule 5.17.

62


--------------------------------------------------------------------------------


§6.          AFFIRMATIVE COVENANTS OF THE BORROWER.

The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or the Issuing
Bank has any obligation to issue, extend or renew any Letters of Credit:

§6.1.       Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans, the Facility Fee, the
Utilization Fee, the Letter of Credit Fees, the Administrative Agent Fees, all
other fees and other amounts provided for in this Credit Agreement and the other
Loan Documents to which the Borrower is a party, all in accordance with the
terms of this Credit Agreement and such other Loan Documents.

§6.2.       Maintenance of Office.  The Borrower will maintain its chief
executive office in Framingham, Massachusetts, or at such other place in the
United States of America as the Borrower shall designate upon written notice to
the Administrative Agent, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents to which the Borrower is a party
may be given or made.

§6.3.       Records and Accounts.  The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes, depreciation,
depletion, obsolescence and amortization of its properties and the properties of
its Subsidiaries, contingencies, and other reserves.

§6.4.       Financial Statements, Certificates and Information.  The Borrower
will deliver to the Administrative Agent (and the Administrative Agent will
promptly, after receipt thereof, deliver to the Lenders):

(a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year, and the related consolidated statement of income and consolidated
statement of cash flow for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements to be
in reasonable detail, prepared in accordance with GAAP, and certified without
qualification by Ernst & Young LLP, any nationally recognized firm of
independent certified public accountants or by other independent certified
public accountants reasonably satisfactory to the Administrative Agent and (ii)
a statement certified by the chief financial officer or the treasurer of the
Borrower in substantially the form of Exhibit F attached hereto (a “Compliance
Certificate”) and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §8 hereof and (if applicable)
reconciliations to reflect changes in GAAP since the Balance Sheet Date;

(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the

63


--------------------------------------------------------------------------------


Borrower, (i) copies of the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarter, and the related consolidated
statement of income and consolidated statement of cash flow for the portion of
the Borrower’s fiscal year then elapsed, all in reasonable detail and prepared
in accordance with GAAP, together with a certification by the chief financial
officer or the treasurer of the Borrower that to the best of the Borrower’s
knowledge, the information contained in such financial statements fairly
presents the financial position of the Borrower and its Subsidiaries on the date
thereof (subject to year-end adjustments) and (ii) a Compliance Certificate as
of such fiscal quarter end;

(c)           from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;

(d)           (i) promptly upon becoming aware of the occurrence of any actual
or claimed “Event of Termination” or similar event under and as defined in any
of the documents relating to any receivables securitization transaction or other
financing of any special purpose receivables Subsidiary of the Borrower, entered
into or guaranteed by the Borrower and/or any of its Subsidiaries and then in
effect, notice thereof, which notice shall describe such Event of Termination or
similar event and indicate what steps the Borrower and its Subsidiaries are
taking to remedy the same and (ii) promptly upon request therefor, such other
information with respect thereto as the Administrative Agent shall reasonably
request; and

(e)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the Securities Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

All Confidential Information concerning the Borrower supplied by the Borrower to
the Lenders pursuant to the terms hereof will be held in confidence by the
Lenders and the Lenders shall not disclose such Confidential Information except
as permitted by §25 of this Credit Agreement.

Documents required to be delivered pursuant to this §6.4 (to the extent any such
documents are included in materials otherwise filed with the United States
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at staples.com; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender, the Issuing Bank and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent, the Issuing Bank or any

64


--------------------------------------------------------------------------------


Lender that requests in writing that the Borrower deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent, the Issuing Bank or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
§§6.4(a) and (b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender and the Issuing Bank shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”).  The Borrower hereby agrees that (A)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” by the Borrower which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (B) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Bank and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, (x) to the extent such Borrower Materials constitute Confidential
Information, they shall be treated as set forth in §25 and (y) to the extent
such Borrower Materials are not marked “PUBLIC” and posted on the Platform, such
Borrower Materials will also be subject to the additional confidentiality
provisions included on the Platform); (C) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (D) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor” and the Administrative Agent, the Issuing Bank and the Lenders agree
not to trade securities on the basis of any Borrower Materials that are posted
on the Platform and are not marked “PUBLIC.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

§6.5.       Notices.  The Borrower will promptly notify the Administrative Agent
for the benefit of the Lenders in writing of the occurrence of any Default or
Event of Default.  The Borrower will promptly give notice to the Administrative
Agent for the benefit of the Lenders (a) of any material violation of any
Environmental Law that the Borrower or any

65


--------------------------------------------------------------------------------


of its Subsidiaries reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency, (b) upon becoming
aware thereof, of any inquiry, proceeding, investigation, or other action,
including a notice from any agency of potential environmental liability, or any
federal, state or local environmental agency or board, that has the potential to
materially affect the assets, liabilities, financial conditions or operations of
the Borrower, (c) upon becoming aware thereof, of any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
ERISA liability, that has the potential to materially affect the assets,
liabilities, financial conditions or operations of the Borrower and (d) of any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary of the Borrower.  The Borrower will give notice to
the Administrative Agent for the benefit of the Lenders in writing within
fifteen (15) days of becoming aware of any litigation or proceedings threatened
in writing or any pending litigation and proceedings affecting the Borrower or
any of its Subsidiaries or to which the Borrower or any of its Subsidiaries is
or becomes a party involving an uninsured claim against the Borrower or any of
its Subsidiaries that could reasonably be expected to have a materially adverse
effect on the Borrower and its Subsidiaries taken as a whole and stating the
nature and status of such litigation or proceedings.  The Borrower will, and
will cause each of its Subsidiaries to, give notice to the Administrative Agent
for the benefit of the Lenders, in writing, in form and detail satisfactory to
the Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower or any of its Subsidiaries
in an amount in excess of $25,000,000.

§6.6.       Legal Existence; Maintenance of Properties.  The Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries
and will not, and will not cause or permit any of the Guarantors to, convert to
a limited liability company or a limited liability partnership unless
simultaneously with such conversion the Borrower or such Guarantor shall have
executed and delivered to the Administrative Agent all documentation which the
Administrative Agent reasonably determines is necessary to continue the
Borrower’s or such Guarantor’s obligations in respect of this Credit Agreement
or the Guaranty, as applicable.  It (a) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, (b) will cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, and (c) will, and will cause each of its
Subsidiaries to, continue to engage primarily in the businesses now conducted by
them and in related businesses; provided that nothing in this §6.6 shall prevent
the Borrower from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its or their business and
does not in the aggregate materially adversely affect the business of the
Borrower and its Subsidiaries on a consolidated basis.

66


--------------------------------------------------------------------------------


§6.7.       Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent.  At the request of the Administrative Agent, the
Borrower shall deliver from time to time a summary schedule indicating all
insurance then in force with respect to the Borrower and its Subsidiaries.

§6.8.       Taxes.  The Borrower will, and will cause each of its Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of its property; provided that any such tax, assessment, charge,
levy or claim need not be paid if the validity or amount thereof shall currently
be contested in good faith by appropriate proceedings and if the Borrower or
such Subsidiary shall have set aside on its books adequate reserves with respect
thereto; and provided further that the Borrower and each Subsidiary of the
Borrower will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor or shall have obtained such bonding as may be
required to release such lien.

§6.9.       Inspection of Properties and Books, Etc.  The Borrower shall permit
the Lenders, through the Administrative Agent or any of the Lenders’ other
designated representatives, no more frequently than once each calendar year, or
more frequently as determined by the Lenders upon the occurrence and during the
continuance of an Event of Default, to visit and inspect any of the properties
of the Borrower or any of its Subsidiaries, and each such inspection, if no
Event of Default has occurred and is continuing, shall be at the Lenders’
expense.  The Borrower shall also permit the Lenders, through the Administrative
Agent or any of the Lenders’ other designated representatives, to examine the
books of account of the Borrower and its Subsidiaries (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with, and to be advised as to the
same by, its and their officers, all at such reasonable times and intervals as
the Administrative Agent or any Lender may reasonably request.  The Borrower
authorizes the Administrative Agent and, if accompanied by the Administrative
Agent, the Lenders to communicate directly with the Borrower’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of the Borrower or any of its
Subsidiaries.

§6.10.     Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
Environmental

67


--------------------------------------------------------------------------------


Laws, (b) the provisions of its charter documents and by-laws (or equivalent
constitutive documents), (c) all agreements and instruments by which it or any
of its properties may be bound and (d) all applicable decrees, orders, and
judgments, in each case if noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or on the ability of the Borrower or any
of the Guarantors to fulfill its obligations under this Credit Agreement or any
of the other Loan Documents to which such Person is a party.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower may fulfill any of its obligations hereunder or any of the
other Loan Documents to which the Borrower is a party, the Borrower will, or (as
the case may be) will cause such Subsidiary to, immediately take or cause to be
taken all reasonable steps within the power of the Borrower or such Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Administrative Agent and the Lenders with evidence thereof.

§6.11.     Employee Benefit Plans.  The Borrower will (a) promptly upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan and (b) promptly upon receipt or dispatch, furnish to
the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065,
4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A,
4202, 4219, 4242, or 4245 of ERISA.

§6.12.     Use of Proceeds.  The Borrower will use the proceeds of the Revolving
Credit Loans and the Letters of Credit solely for the repayment of all amounts
under the Existing Credit Agreement and other existing Indebtedness (unless
repayment or prepayment thereof is otherwise prohibited hereunder), and for
working capital and capital expenditures and all other lawful corporate
purposes, including, without limitation, for the payment of dividends permitted
hereunder and for the acquisition of assets and or Capital Stock of Persons in
the same line of business as the Borrower or any Subsidiary of the Borrower and
for share repurchases, in each case, to the extent permitted under this Credit
Agreement.

§6.13.     Licenses and Permits.  The Borrower will maintain and renew any and
all licenses or permits now held or hereafter acquired by the Borrower or any of
its Subsidiaries unless the loss, suspension, revocation or failure to renew any
such licenses or permits would not have a material adverse effect on the
business or financial condition of the Borrower and such Subsidiary.

§6.14.     Guaranties.  In the event that any Subsidiary of the Borrower, which
is not a Guarantor hereunder, becomes a guarantor of any of the Borrower’s
publicly issued notes or bonds outstanding from time to time, the Borrower shall
cause such Subsidiary to become a Guarantor hereunder pursuant to §4.14.

68


--------------------------------------------------------------------------------


§6.15.     Further Assurances.  The Borrower will, and will cause each of the
Guarantors to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.

§7.          CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or the Issuing
Bank has any obligation to issue, extend or renew any Letter of Credit:

§7.1.       Restrictions on Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or become or
remain liable, contingently or otherwise, with respect to Indebtedness other
than:

(a)           Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;

(b)           current liabilities of the Borrower or such Subsidiary incurred in
the ordinary course of business not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §6.8 hereof;

(d)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

(f)            Indebtedness in respect of documentary letters of credit issued
in the ordinary course of business;

(g)           Indebtedness of the Borrower in respect of interest rate
protection arrangements and exchange rate protection arrangements;

(h)           Indebtedness existing on the Closing Date and listed and described
on Schedule 7.1 hereto or any refinancing thereof on substantially similar terms
as the Indebtedness being refinanced;

69


--------------------------------------------------------------------------------


(i)            Subordinated Debt;

(j)            obligations under Capitalized Leases;

(k)           Indebtedness in respect of intercompany loans, guaranties and, so
long as no Default or Event of Default shall have occurred and be continuing at
the time such Indebtedness is incurred, other Investments and contingent
obligations to make Investments, (i) from the Borrower to any of its
Subsidiaries or of any of its Subsidiaries’ obligations or (ii) between
Subsidiaries of the Borrower or of any of the Borrower’s Subsidiaries’
obligations, or (iii) from any Subsidiary of the Borrower to the Borrower or of
any of the Borrower’s obligations;

(l)            Indebtedness incurred in connection with the acquisition after
the Closing Date of any real or personal property by the Borrower or any
Subsidiary of the Borrower as contemplated by §7.2(ix) hereof;

(m)          Indebtedness secured by a lien on Real Estate of the Borrower or
its Subsidiaries; provided that the aggregate amount of Indebtedness permitted
pursuant to this §7.1(m) shall not, at any time, exceed the fair market value of
the Real Estate securing such Indebtedness;

(n)           other Indebtedness of the Borrower and its Subsidiaries (whether
or not such Subsidiaries are Guarantors), provided that (i) with respect to
Indebtedness incurred by the Borrower or a Guarantor, such Indebtedness contains
covenants that are no more restrictive on the Borrower or such Guarantor than
the covenants contained in this Credit Agreement and (ii) immediately after such
incurrence of Indebtedness, and after giving effect thereto on a pro forma
basis, no Default or Event of Default shall then exist;

(o)           Indebtedness consisting of Investments permitted under §7.3(m)
hereof;

(p)           Indebtedness payable at the election of the Borrower by the
issuance of the Borrower’s capital stock; and

(q)           Indebtedness of the Borrower and its Subsidiaries in respect of
receivables securitization transactions or other financing of any special
purpose receivables Subsidiary of the Borrower, entered into or guaranteed by
the Borrower and/or any of its Subsidiaries; provided that, the aggregate amount
of all such Indebtedness shall not exceed $300,000,000 outstanding at any time.

Notwithstanding the foregoing, at no time shall the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries consisting of guaranties and
other Contingent Liabilities (excluding (i) Indebtedness permitted pursuant to
§7.1 to the extent such Indebtedness (or if such Indebtedness is a Contingent
Liability of the Borrower and/or its Subsidiaries, the underlying Indebtedness
relating to such Contingent Liability) is included in the calculation of
Consolidated Total Funded Debt and (ii) obligations in

70


--------------------------------------------------------------------------------


respect of documentary letters of credit) exceed, in the aggregate, 15% of the
Stockholders’ Equity of the Borrower at such time.  For purposes of this
Section, the amount of Contingent Liabilities in respect of interest rate
protection arrangements and exchange rate protection arrangements permitted
under §7.1(g) at any time shall be the net liability of the Borrower and its
Subsidiaries under such arrangements at such time, calculated on a basis
satisfactory to the Administrative Agent in accordance with accepted practice.

§7.2.       Restrictions on Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency under the laws of the United States of
America or any state thereof, or otherwise, be given any priority whatsoever
over its general creditors; or (e) sell, assign, pledge or otherwise transfer
any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; provided that the Borrower and any
Subsidiary of the Borrower may create or incur or suffer to be created or
incurred or to exist:

(i)            liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;

(ii)           liens to secure taxes, assessments and other government charges
and liens to secure claims for labor, material or supplies, in each case in
respect of obligations not overdue or which are being contested in good faith
and by appropriate proceedings and for which the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto;

(iii)          deposits or pledges made in connection with, or to secure payment
of, worker’s compensation, unemployment insurance, old age pensions or other
social security obligations;

(iv)          liens in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which the Borrower or such Subsidiary is
at the time in good faith prosecuting an appeal and in respect of which a stay
of execution shall have been obtained pending such appeal or shall have obtained
an unsecured bond sufficient to release such lien;

71


--------------------------------------------------------------------------------


(v)           liens of carriers, warehousemen, mechanics and materialmen, and
other like liens, in respect of obligations not overdue or, if such obligations
are overdue, being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto, provided that no proceeding to foreclose any such
lien shall have been commenced;

(vi)          encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
Capitalized Leases to which the Borrower or a Subsidiary of the Borrower is a
party, and other minor liens or encumbrances none of which in the opinion of the
Borrower interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower and its Subsidiaries, which
defects do not individually or in the aggregate have a materially adverse effect
on the business of the Borrower individually or of the Borrower and its
Subsidiaries on a consolidated basis;

(vii)         liens existing on the Closing Date and listed on Schedule 7.2
attached hereto or liens on the same assets in connection with the refinancing
of such existing liens;

(viii)        liens arising in the ordinary course of business of the Borrower
or a Subsidiary of the Borrower none of which in the opinion of the Borrower
interferes materially with the use of the property affected in the ordinary
course of business of the Borrower and its Subsidiaries and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of the Borrower or such Subsidiary individually or of the Borrower and
its Subsidiaries on a consolidated basis;

(ix)           purchase money security interests in or purchase money mortgages
on real or personal property acquired after the Closing Date to secure purchase
money Indebtedness of the type permitted by §7.1(l) hereof, incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired;

(x)            liens on accounts receivable of the Borrower and/or its
Subsidiaries that are the subject of and secure the Indebtedness permitted under
§7.1(q);

(xi)           liens securing other permitted Indebtedness that does not exceed
$50,000,000 in the aggregate;

(xii)          liens in respect of the interests of lessors under Capitalized
Leases; and

(xiii)         liens on Real Estate securing Indebtedness permitted under
§7.1(m) hereof.

72


--------------------------------------------------------------------------------


§7.3.       Restrictions on Investments.  The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

(a)           marketable direct or guaranteed obligations of the United States
of America or any country which is a member of the OECD;

(b)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of (i) United States or Canadian banks having total assets in
excess of $1,000,000,000 or (ii) a commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development (the “OECD”), or a political subdivision of such country, and
having total assets in excess of $1,000,000,000, provided that such bank is
acting through a branch or agency located in the country in which its is
organized or another country which is a member of the OECD;

(c)           (i) securities commonly known as “commercial paper” denominated in
Dollars or any Alternative Currency which at the time of purchase have been
rated and the ratings for which are not less than “P 1” if rated by Moody’s, and
not less than “A 1” if rated by S&P; and (ii) securities commonly known as
“short-term bank notes” issued by any Lender denominated in Dollars or any
Alternative Currency which at the time of purchase have been rated and the
ratings for which are not less than “P 2” if rated by Moody’s, and not less than
“A 2” if rated by S&P;

(d)           Investments existing on the Closing Date and listed on
Schedule 7.3 attached hereto;

(e)           Investments with respect to Indebtedness permitted by §7.1(k)
hereof so long as such entities remain Subsidiaries of the Borrower;

(f)            taxable or tax-exempt securities which at the time of purchase
have been rated and the ratings for which are not less than A 3 if rated by
Moody’s, and not less than A- if rated by S&P;

(g)           Investments consisting of loans and advances to employees of the
Borrower or any Subsidiary of the Borrower, not exceeding $10,000,000 in the
aggregate at any one time outstanding;

(h)           options to invest in or to lease real property to be used in the
operations of the Borrower or any Subsidiary of the Borrower;

(i)            guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions effected in the ordinary course of
business;

(j)            (i) the Borrower’s or any Subsidiary’s guaranty of the
Indebtedness of any Subsidiary or the Borrower, and (ii) any other Investments
by the Borrower or any Subsidiary of the Borrower in any Subsidiary of the
Borrower or the Borrower;

73


--------------------------------------------------------------------------------


(k)           Investments by the Borrower or any Subsidiary of the Borrower to
acquire a more than fifty percent (50%) equity interest in any Person, provided
that such acquisition is permitted under §7.6 hereof;

(l)            Investments by the Borrower or any Subsidiary of the Borrower to
acquire up to a fifty percent (50%) equity interest in another Person, provided
that (i) such Person is in the same line of business as the Borrower or such
Subsidiary, as applicable and (ii) the aggregate amount of (A) such Investments
in such Person and (B) existing Investments made by the Borrower or any
Subsidiary of the Borrower pursuant to this §7.3(l) shall at no time exceed 65%
of the Stockholders’ Equity of the Borrower;

(m)          Investments consisting of Distributions permitted by §7.4;

(n)           Investments consisting of loans and advances to, guaranties of the
obligations of and equity Investments in, Persons in a related line of business
as the Borrower, not exceeding $25,000,000 in the aggregate at any one time
outstanding;

(o)           shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) (b), (c) and
(f) contained in this §7.3; and

(p)           shares of money market mutual or similar funds which have an Aaa
or MR1+ money market fund rating from Moody’s or an AAA money market fund rating
from S&P.

§7.4.       Distributions.  The Borrower will not declare any dividend or make
any Distribution if any Default or Event of Default has occurred and is
continuing or would result after giving effect to such Distribution.

§7.5.       Employee Benefit Plans.  Neither the Borrower nor any ERISA
Affiliate will: (a) engage in any “prohibited transaction” within the meaning of
§406 of ERISA or §4975 of the Code which could result in a material liability
for the Borrower or any of its Subsidiaries; or (b) permit any Guaranteed
Pension Plan to incur an “accumulated funding deficiency”, as such term is
defined in §302 of ERISA, whether or not such deficiency is or may be waived; or
(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or (d) amend any Guaranteed
Pension Plan in circumstances requiring the posting of security pursuant to §307
of ERISA or §401(a)(29) of the Code; or (e) permit or take any action which
would result in the aggregate benefit liabilities (with the meaning of §4001 of
ERISA) of all Guaranteed Pension Plans exceeding the value of the aggregate
assets of such Plans, disregarding for this purpose the benefit liabilities and
assets of any such Plan with assets in excess of benefit liabilities.

§7.6.       Merger and Consolidation; Acquisitions.  The Borrower will not, and
will not permit any of its Subsidiaries to, merge or consolidate with any other
Person;

74


--------------------------------------------------------------------------------


enter into any stock or asset acquisitions (other than the acquisition of assets
in the ordinary course of such Person’s business and other than the acquisition
of stock permitted under §7.3(j) or §7.3(l) hereof); enter into any joint
venture or partnerships (except to the extent permitted under §7.3 hereof); or
enter into any new lines of business or otherwise change the conduct of the
Borrower’s or such Subsidiary’s business as presently conducted other than (a)
the merger or consolidation of one or more Subsidiaries of the Borrower with and
into the Borrower, provided that the Borrower is the surviving entity, (b) the
merger or consolidation of two or more Subsidiaries of the Borrower, provided
that, if one of the Subsidiaries is a Guarantor, that the Guarantor is the
surviving entity, or (c) the acquisition (whether of stock or assets or by means
of a merger) of (i) a more than fifty percent (50%) equity interest in any other
Person or (ii) assets of any other Person; provided that (A) immediately after
such acquisition, and after giving effect thereto on a pro forma basis, no
Default or Event of Default shall then exist, (B) if required by applicable law,
the board of directors and the shareholders or the equivalent, of such other
Person has approved such acquisition, (C) such other Person is in the business
of selling office services, products and/or supplies, and (D) if the Borrower or
a Guarantor and such other Person merge, the Borrower or such Guarantor is the
surviving entity.

§7.7.       Disposition of Assets and Sale-Leaseback Transactions.  The Borrower
will not, and will not permit any of its Subsidiaries to, dispose of or sell
assets other than:

(a)           the disposition of assets in the ordinary course of business;

(b)           sale-leaseback transactions and other dispositions of assets that
do not have a materially adverse effect on the business, assets or financial
condition of the Borrower or any of its Subsidiaries, provided that (i) the
aggregate net book value of the assets to be sold plus the net book value of all
other assets of the Borrower and its Subsidiaries sold under this clause (b)
during the period of time from the Closing Date through the date of such sale
does not, at the time of such sale, exceed 25% of the Consolidated Total Assets
of the Borrower and its Subsidiaries, (ii) such assets are sold in an arm’s
length transaction for fair market value (after giving effect to all tax
benefits, if any, associated with such sale), and (iii) the Borrower shall, if
an Event of Default exists or would result from such sale, prepay the Revolving
Credit Loans by an amount equal to (A) 50% of the amount by which the aggregate
net sale proceeds of all assets sold pursuant to this clause (b) exceeds
$20,000,000 but is less than or equal to $50,000,000 plus (B) 100% of the amount
by which the aggregate net sale proceeds of all assets sold pursuant to this
clause (b) exceeds $50,000,000; and

(c)           the sale of accounts receivable of the Borrower and/or its
Subsidiaries pursuant to the transactions permitted under §7.1(q).

§7.8.       Subordinated Debt.  The Borrower will not effect or permit any
change in or amendment to any document or instrument pertaining to the
subordination, covenants, events of default, terms of payment or required
prepayments of any Subordinated Debt, give any notice of redemption or
prepayment or offer to repurchase

75


--------------------------------------------------------------------------------


under any such document or instrument or, directly or indirectly, make any
payment of principal of or interest on or in redemption, retirement or
repurchase of any Subordinated Debt, except that (a) the Borrower may make
regularly scheduled payments when required by the terms of the Subordinated
Debt, and (b) the Borrower may refinance all or a portion of the Subordinated
Debt so long as such refinancing Subordinated Debt (i) has a maturity that is no
earlier than the Subordinated Debt being refinanced and (ii) is subordinated to
the Obligations on terms at least as favorable to the Administrative Agent and
the Lenders, in the opinion of the Administrative Agent and the Required
Lenders, as the Subordinated Debt being refinanced.

§7.9.       Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of the Borrower (excluding transactions between the Borrower and
any of its Subsidiaries and transactions between any Subsidiary of the Borrower
and any other Subsidiary of the Borrower), whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate.

§8.          FINANCIAL COVENANTS OF THE BORROWER.

The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or the Issuing
Bank has any obligation to issue, extend or renew any Letter of Credit:

§8.1.       Fixed Charge Coverage Ratio.  As at the end of each fiscal quarter
of the Borrower, the Borrower will not permit the ratio (the “Fixed Charge
Coverage Ratio”) of (a) the sum of (i) Consolidated EBIT for the period of the
four consecutive fiscal quarters (the “Measurement Period”) ending on such date
plus (ii) the Rental Expense for such Measurement Period, to (b) the sum of (i)
the Consolidated Total Interest Expense for such Measurement Period plus (ii)
the Rental Expense for such Measurement Period, to be less than 1.50 to 1.

§8.2.       Adjusted Funded Debt to Total Capitalization Ratio.  As at the end
of each fiscal quarter of the Borrower, the Borrower will not permit the ratio
of (a) Consolidated Adjusted Funded Debt as at such date to (b) the sum of (i)
Consolidated Adjusted Funded Debt as at such date plus (ii) Stockholders’ Equity
as of such date, to be greater than 0.75 to 1.

§9.          CLOSING CONDITIONS.

The obligations of the Lenders to make the initial Loans and the Issuing Bank to
issue the initial Letter of Credit (if issued on the Closing Date) shall be
subject to the satisfaction of the following conditions precedent:

§9.1.       Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect

76


--------------------------------------------------------------------------------


and shall be in form and substance satisfactory to each of the Lenders.  The
Administrative Agent shall have received a fully executed counterpart of each
such document.

§9.2.       Certified Copies of Charter Documents.  The Administrative Agent
shall have received from the Borrower and each of the Guarantors a copy,
certified by a duly authorized officer of such Person to be true and complete on
the Closing Date, of each of (a) its charter or other incorporation documents
(or the equivalent constitutive documents) as in effect on such date of
certification, and (b) its by-laws or the equivalent constitutive documents as
in effect on such date.

§9.3.       Corporate Action.  All corporate (or other) action necessary for the
valid execution, delivery and performance by the Borrower and each of the
Guarantors of this Credit Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.

§9.4.       Incumbency Certificate.  The Administrative Agent shall have
received from the Borrower and each of the Guarantors an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of the
Borrower and each Guarantor, as applicable, and giving the name and bearing a
specimen signature of each individual who shall be authorized: (a) to sign, in
the name and to the benefit of each of the Borrower and the Guarantors, each of
the Loan Documents; (b) with respect to the Borrower, to make Loan Requests,
Conversion Requests, Swing Line Loan Requests and Notices of Competitive Bid
Borrowing; and (c) to give notices and to take other action on its behalf under
the Loan Documents.

§9.5.       Opinion of Counsel.  The Administrative Agent shall have received
favorable legal opinions addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date, in form and substance satisfactory to the Lenders
and the Administrative Agent, from (a) Jack A. VanWoerkom Esq., general counsel
to the Borrower and the Guarantors and (b) Wilmer Cutler Pickering Hale and Dorr
LLP, special counsel to the Borrower and the Guarantors.

§9.6.       Payment of Fees.  The Borrower shall have paid to the Administrative
Agent and the Arranger, as appropriate, the Administrative Agent Fees, closing
fees and all other fees and expenses (including without limitation all
reasonable legal fees and disbursements of the Administrative Agent’s Special
Counsel) required to be paid by it on or prior to the Closing Date.

§9.7.       Existing Credit Agreement.  All amounts outstanding under the
Existing Credit Agreement shall have been paid in full, all commitments
thereunder of lenders who are not parties to this Credit Agreement shall have
been terminated and all commitments thereunder of the Lenders party to this
Credit Agreement shall be evidenced only by this Credit Agreement.

77


--------------------------------------------------------------------------------


§9.8.       Compliance Certificate.  The Borrower shall have delivered to the
Lenders a Compliance Certificate based on the financial statements of the
Borrower for the fiscal quarter ended July 29, 2006.

§9.9.       UCC Search Results.  The Administrative Agent shall have received
the results of UCC searches (and the equivalent thereof in all applicable
foreign jurisdictions), indicating no Liens other than Permitted Liens and
otherwise in form and substance satisfactory to the Administrative Agent.

§9.10.     Certificate of Insurance.  The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Closing Date, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance of the Borrower
and its Subsidiaries.

§9.11.     No Material Adverse Change.  The Administrative Agent shall be
satisfied that there shall have occurred no material adverse change in the
business, operations, liabilities (actual or contingent) assets, properties or
condition of the Borrower or its Subsidiaries since the Balance Sheet Date.

§10.        CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan and the Issuing Bank to issue,
extend, renew or amend any Letter of Credit, in each case whether on or after
the Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:

§10.1.     Representations True; No Event of Default.  Each of the
representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
(excluding, unless the Senior Debt Rating is lower than the Senior Debt Rating
Threshold at the time of any loan or the issuance, extension, renewal or
amendment of any Letter of Credit, the representation and warranty contained in
§5.5 hereof) shall be true as of the date as of which they were made and shall
also be true at and as of the time of the making of such Loan or the issuance,
renewal or extension of such Letter of Credit, with the same effect as if made
at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

§10.2.     No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or for the
Issuing Bank to issue, extend or renew such Letter of Credit.

78


--------------------------------------------------------------------------------


§10.3.     Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

§10.4.     Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be reasonably satisfactory in
substance and in form to the Lenders and to the Administrative Agent and the
Administrative Agent’s Special Counsel, and the Lenders, the Administrative
Agent and such counsel shall have received all information and such counterpart
originals or certified or other copies of such documents as the Administrative
Agent may reasonably request.

§10.5.     Alternative Currency.  In the case of any Loan to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders would make it impracticable for such Loan to be
denominated in the relevant Alternative Currency.

§11.        EVENTS OF DEFAULT; ACCELERATION; ETC.

§11.1.     Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur
and be continuing:

(a)           the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)           the Borrower or any Guarantor shall fail to pay any interest on
the Loans, the Facility Fee, the Utilization Fees, the Administrative Agent
Fees, other fees or other sums due hereunder or under any of the other Loan
Documents, within five (5) Business Days of the date when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c)           the Borrower (i) shall fail to comply with any of its covenants
contained in §§6.4, 6.5, 6.10, 7 or 8 hereof, or (ii) shall fail to comply with
its covenant contained in §6.6 hereof and such failure shall continue for thirty
(30) days;

(d)           the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §11.1) for thirty (30)
days after written notice of such failure has been given to the Borrower by the
Administrative Agent;

79


--------------------------------------------------------------------------------


(e)           any material representation or warranty of the Borrower or any of
its Subsidiaries in this Credit Agreement or any of the other Loan Documents or
in any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

(f)            the Borrower or any of its Subsidiaries shall fail to pay when
due, or within any applicable period of grace, any obligation for borrowed money
or credit received or in respect of any Capitalized Leases or any obligations
with respect to interest rate protection arrangements or exchange rate
protection arrangements which, in the aggregate, represents Indebtedness
(calculated, with respect to interest rate protection arrangements and exchange
rate protection arrangements based on the notional principal amount thereof) of
$50,000,000 or more, or fail to observe or perform any material term, covenant
or agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases or evidencing any interest rate protection arrangement or exchange rate
protection arrangement which in the aggregate represents Indebtedness
(calculated, with respect to interest rate protection arrangements and exchange
rate protection arrangements based on the notional principal amount thereof) of
$50,000,000 or more, and for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof;

(g)           the Borrower or any of its Subsidiaries shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of the Borrower or any of its Subsidiaries or of any substantial part
of the assets of the Borrower or any of its Subsidiaries or shall commence any
case or other proceeding relating to the Borrower or any of its Subsidiaries
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing, or if any such petition or application shall be filed or
any such case or other proceeding shall be commenced against the Borrower or any
of its Subsidiaries and shall not have been dismissed within sixty (60) days, or
the Borrower or any of its Subsidiaries shall indicate its approval thereof,
consent thereto or acquiescence therein;

(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

(i)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, any final
judgment against the Borrower or any of its Subsidiaries that, with other
outstanding final judgments,

80


--------------------------------------------------------------------------------


undischarged, against the Borrower or any of its Subsidiaries exceeds in the
aggregate $50,000,000;

(j)            with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event, or a failure to make a required installment or other payment (within the
meaning of §302(f)(1) of ERISA), shall have occurred and the Required Lenders
shall have determined in their reasonable discretion that such event reasonably
could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $10,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC, for the appointment by the appropriate United States District Court of
a trustee to administer such Guaranteed Pension Plan or for the imposition of a
Lien in favor of such Guaranteed Pension Plan; or a trustee shall have been
appointed by the United States District Court to administer such Plan; or the
PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;

(k)           the holders of all or any part of the Subordinated Debt shall
accelerate the maturity of all or any part of the Subordinated Debt or the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part,
or an offer to prepay, redeem or repurchase the Subordinated Debt in whole or in
part shall have been made, in each case in violation of the provisions of this
Credit Agreement;

(l)            if any of the Loan Documents shall be canceled, terminated,
revoked or rescinded, in each case otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of the Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof; or

(m)          a “Change in Control” shall have occurred (which for the purposes
of this subsection (m) shall mean the occurrence of any of the following
events):

(i)            the acquisition by any Person (including any syndicate or group
deemed to be a “person” under Section 13(d)(3) of the Securities and Exchange
Act of 1934, as amended) of beneficial ownership, directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
transactions, of shares of Capital Stock of the Borrower entitling such Person
to exercise 50% or more of the total voting power of all shares of Capital Stock
of the Borrower entitled to vote generally in the elections of directors (any
shares of voting stock of which such person or group is the beneficial owner
that are not then outstanding being deemed outstanding for purposes of
calculating such percentage);

81


--------------------------------------------------------------------------------


(ii)           any consolidation of the Borrower with, or merger of the Borrower
into, any other Person, any merger of another Person into the Borrower, or any
sale or transfer of all or substantially all of the assets of the Borrower to
another Person (other than a transfer of assets to one or more Guarantors or a
merger (A) which does not result in any reclassification, conversion, exchange
or cancellation of outstanding shares of Capital Stock of the Borrower or (B)
which is effected solely to change the jurisdiction of incorporation of the
Borrower); or

(iii)          during any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of 66-2/3% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or

(n)           any of (i) the Borrower or any of its Subsidiaries shall fail to
make any payment under any transaction permitted under §7.1(q) hereof when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), and any such failure shall
continue after the applicable grace period, if any, specified in the documents
relating to such transaction, or (ii) the “Termination Date” or similar date
(under and as defined in any of the documents relating to the transactions
permitted under §7.1(q) hereof) shall have been declared to have occurred, or
(iii) any “Event of Termination” or similar event (under and as defined in any
of the documents relating to the transactions permitted under §7.1(q) hereof)
shall occur and continue after the applicable grace period, if any, specified in
such documents if either, pursuant to such documents, (A) the existence of such
Event of Termination or similar event would automatically cause the Termination
Date or similar date to occur or (B) the existence of such Event of Termination
or similar event would permit the purchaser or lender under such documents to
declare the Termination Date or similar date to have occurred and such Event of
Termination or similar event continues unremedied or unwaived for a period of
more than ninety (90) days after the date that the Administrative Agent gives
notice to the Borrower of such Event of Termination or similar event;

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Letters of Credit and the other Loan Documents and all
Reimbursement Obligations to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §§11.1(g) or 11.1(h)
hereof, all such amounts shall become immediately due and payable automatically
and without any requirement of notice from the Administrative Agent or any
Lender.

82


--------------------------------------------------------------------------------


§11.2.     Termination of Commitments.  If any one or more of the Events of
Default specified in §§11.1(g) or 11.1(h) hereof shall occur, any unused portion
of the credit hereunder shall forthwith terminate and each of the Lenders shall
be relieved of all further obligations to make Loans to the Borrower and the
Issuing Bank shall be relieved of all further obligations to issue, extend or
renew Letters of Credit.  If any other Event of Default shall have occurred and
be continuing, the Administrative Agent may and, upon the request of the
Required Lenders, shall, by notice to the Borrower, terminate the unused portion
of the credit hereunder, and upon such notice being given such unused portion of
the credit hereunder shall terminate immediately and each of the Lenders shall
be relieved of all further obligations to make Loans and the Issuing Bank shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit.  No termination of the credit hereunder shall relieve the Borrower of
any of the Obligations.

§11.3.     Remedies.  In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §11.1 hereof, each Lender, if
owed any amount with respect to the Loans or Letters of Credit may, with the
consent of the Required Lenders, but not otherwise, proceed to protect and
enforce its rights by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

§12.        SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Lenders or any of the Subsidiaries of the holding company owning such Lender to
the Borrower and any securities or other property of the Borrower in the
possession of such Lender or such Subsidiary of the holding company owning such
Lender may be applied to or set off by such Lender or such Subsidiary of the
holding company owning such Lender against the payment of Obligations and any
and all other liabilities, direct, or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, of the Borrower to such
Lender.  Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to Indebtedness of the Borrower to such Lender,
other than Indebtedness evidenced by the Credit Agreement or constituting
Reimbursement Obligations owed to such Lender, such amount shall be applied
ratably to such other Indebtedness (except that no amounts shall be applied to
documentary letters of credit) and to the Indebtedness evidenced by the Credit
Agreement or constituting Reimbursement Obligations owed to such Lender, and (b)
if such Lender shall receive

83


--------------------------------------------------------------------------------


from the Borrower, whether by voluntary payment, exercise of the right of
setoff, counterclaim, cross action, enforcement of the claim evidenced by the
Credit Agreement, or constituting Reimbursement Obligations owed to, such Lender
by proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Obligations held by
such Lender any amount in excess of its ratable portion of the payments received
by all of the Lenders with respect to the Loans made by, and Reimbursement
Obligations owed to, all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Loans made by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Credit Agreement; provided that if all or any part of such excess payment
is thereafter recovered from such Lender, such disposition and arrangements
shall be rescinded and the amount restored to the extent of such recovery, but
without interest.

§13.        THE ADMINISTRATIVE AGENT.

§13.1.     Authorization.

(a)           Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as administrative agent hereunder and under the other Loan
Documents. The Administrative Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Administrative
Agent.

(b)           The relationship between the Administrative Agent and the Lenders
is and shall be that of an independent contractor.  The use of the term
“Administrative Agent” herein is for convenience only and is used to describe,
as a form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders.  Nothing contained in this Credit
Agreement or any of the other Loan Documents shall be construed to create an
agency, trust or other fiduciary relationship between the Administrative Agent
and any of the Lenders.

(c)           As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
with respect to all collateral security and guaranties contemplated by the Loan
Documents.  Such actions include the designation of the Administrative Agent as
“secured party”, “mortgagee”, “lienholder” or the like on all financing
statements, motor vehicle titles and other documents and instruments, whether
recorded or otherwise, relating to the attachment,

84


--------------------------------------------------------------------------------


perfection, priority or enforcement of any security interests, mortgages, liens
or deeds of trust in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent.

§13.2.     Employees and Agents.  The Administrative Agent may exercise its
powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

§13.3.     No Liability.  Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable to the
Lenders for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Administrative Agent or such other Person, as the case may be, may be
liable for losses due to its willful misconduct or gross negligence. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. With respect
to the Lenders, the Administrative Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, is contrary to any Loan
Document or applicable law; provided further that, the Administrative Agent
shall not be required to take any action (other than an action expressly
required by this Credit Agreement to be taken by it under such circumstances)
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability. The Administrative Agent shall in all cases
be fully protected, as against the Lenders, in acting, or in refraining from
acting, under this Credit Agreement or any other Loan Document in accordance
with a request or consent of the Required Lenders (or such greater number of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. Except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall have no duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of their respective Affiliates

85


--------------------------------------------------------------------------------


that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

§13.4.     No Representations.

§13.4.1.     General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Letters of
Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the
Obligations, or for the value of any such collateral security or for the
validity, enforceability or collectibility of any such amounts owing with
respect to this Credit Agreement or for any recitals or statements, warranties
or representations made herein or in any of the other Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of the
Borrower or any of its Subsidiaries, or be bound to ascertain or inquire as to
the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations or to inspect any of the
properties, books or records of the Borrower or any of its Subsidiaries.  The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any Lender shall
have been duly authorized or is true, accurate and complete.  The Administrative
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial

86


--------------------------------------------------------------------------------


conditions of the Borrower or any of its Subsidiaries.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.

§13.4.2.     Closing Documentation, etc..  For purposes of determining
compliance with the conditions set forth in §9, each Lender that has executed
this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent or the Arranger to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender, unless
an officer of the Administrative Agent or the Arranger active upon the
Borrower’s account shall have received notice from such Lender prior to the
Closing Date specifying such Lender’s objection thereto and such objection shall
not have been withdrawn by notice to the Administrative Agent or the Arranger to
such effect on or prior to the Closing Date.

§13.5.     Payments.

§13.5.1.     Payments to Administrative Agent.  A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.

§13.5.2.     Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

§13.5.3.     Delinquent Lenders.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that fails (a) to make available to the Administrative Agent its pro rata
share of any Loan, to make available to the Issuing Bank its pro rata share of
each drawing under any Letter of Credit or to participate in any Swing Line Loan
or (b) to comply with the provisions of §12 hereof with respect to making
dispositions and arrangements with the other Lenders, where such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders, in each case
as, when and to the full extent required by the provisions of this Credit

87


--------------------------------------------------------------------------------


Agreement, shall be deemed delinquent (a “Delinquent Lender”) and shall be
deemed a Delinquent Lender until such time as such delinquency is satisfied.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Syndicated
Loans.  The Delinquent Lender hereby authorizes the Administrative Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Syndicated Loans.  A Delinquent
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to all outstanding Syndicated
Loans of the nondelinquent Lenders, the Lenders’ respective pro rata shares of
all outstanding Syndicated Loans have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency.

§13.6.     Holders of Notes.  The Administrative Agent may deem and treat the
payee of any Note as the absolute owner or purchaser thereof for all purposes
hereof until it shall have been furnished in writing with a different name by
such payee or by a subsequent holder, assignee or transferee.

§13.7.     Indemnity.  To the extent not reimbursed by the Borrower, the Lenders
ratably agree hereby to indemnify and hold harmless the Administrative Agent and
its Affiliates (including any of the officers, directors, employees, agents and
attorneys-in-fact of any thereof) (each an “Indemnified Party”) from and against
any and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which such Indemnified
Party has not been reimbursed by the Borrower as required by §14 hereof), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Letters of Credit or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or such
Indemnified Party’s actions taken hereunder or thereunder, except to the extent
that any of the same shall be directly caused by such Indemnified Party’s
willful misconduct, gross negligence or, in the absence of instruction or
concurrence of the Required Lenders, breach of contract

§13.8.     Administrative Agent as Lender; Etc.  In its individual capacity,
Bank of America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, as it would
have were it not also the Administrative Agent.  None of the Co-Documentation
Agents or the Syndication Agent shall have any obligation, liability,
responsibility or duty under this Credit Agreement other than as a Lender
hereunder.

§13.9.     Resignation.  (a) The Administrative Agent may resign at any time by
giving seventy five (75) days’ prior written notice thereof to the Lenders and
the Borrower.  Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  Unless a Default or Event of
Default shall have occurred and be continuing, such successor Administrative
Agent shall be reasonably acceptable to the Borrower.  Upon the earlier of (i)
acceptance of any

88


--------------------------------------------------------------------------------


appointment as Administrative Agent hereunder by a successor Administrative
Agent (subject to such successor’s agreement to succeed as Issuing Bank and
lender of the Swing Line Loans pursuant to §13.9(b)) and (ii) the date on which
the Administrative Agent notifies the Borrower that no qualifying Person has
accepted such appointment within seventy five (75) days after the Administrative
Agent shall have provided notice to the Lenders and the Borrowers of its
resignation, (A) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (B) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made, in the case of clause (i), by or to the successor
Administrative Agent and in the case of clause (ii), by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this §13.9(a). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this §13.9(a)).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this §13 and §§14 and 15 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Affiliates, partners, directors, officers,
employees, agents and advisors in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b)           Any resignation by Bank of America as administrative agent
pursuant to this §13.9 shall also constitute its resignation as Issuing Bank and
as lender of the Swing Line Loans to the extent that Bank of America is acting
in such capacities at such time.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank and the lender of the Swing Line Loans, (b) the
retiring Issuing Bank and lender of the Swing Line Loans shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

§13.10.  Notification of Defaults and Events of Default.  Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof.  The Administrative
Agent hereby agrees that upon receipt of any notice under this §13.10 it shall
promptly notify the other Lenders and the Borrower of the existence of such
Default or Event of Default.

89


--------------------------------------------------------------------------------


§13.11.  Administrative Agent May File Proofs of Claim.

(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial, administrative or like proceeding or any assignment for the
benefit of creditors relative to Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan,
Reimbursement Obligation or Unpaid Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
or Unpaid Reimbursement Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
the terms of this Credit Agreement) allowed in such proceeding or under any such
assignment; and

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, nevertheless to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel due the Administrative Agent under the terms of the Credit
Agreement, and any other amounts due the Administrative Agent under the terms of
this Credit Agreement.

(c)           Nothing contained herein shall authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.

§14.        EXPENSES.

The Borrower agrees to pay (a) the Administrative Agent’s reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) any taxes (including
any interest and penalties in respect thereto) payable by the Administrative
Agent or any of the Lenders (other than taxes based upon the Administrative
Agent’s or any Lender’s net

90


--------------------------------------------------------------------------------


income or taxes not payable by the Borrower pursuant to the provisions of this
Credit Agreement) on the transactions contemplated by this Credit Agreement (the
Borrower hereby agreeing to indemnify the Administrative Agent and each Lender
with respect thereto), (c) the reasonable fees, expenses and disbursements of
the Administrative Agent’s Special Counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses and disbursements
of the Administrative Agent or any of its Affiliates incurred by the
Administrative Agent or such Affiliate in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all insurance premiums and surveyor, engineering and
appraisal charges, (e) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (f) all reasonable
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees and costs and reasonable accounting, appraisal, investment banking and
similar professional fees and charges) incurred by the Administrative Agent or
any Lender in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrower or any of its Subsidiaries
or the administration thereof after the occurrence of an Event of Default
(including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiation) and (ii) any other litigation, proceeding or
dispute whether arising hereunder or otherwise, in any way related to any
Lender’s or the Administrative Agent’s relationship with the Borrower or any of
its Subsidiaries (other than any litigation, proceeding or dispute referred to
in §15 hereof) but only if such Lender or the Administrative Agent is the
prevailing party in such litigation, proceeding or dispute, and (g) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches.  The Borrower shall not pay the fees, expenses
and disbursements incurred by any Lender other than the Administrative Agent in
connection with the review and preparation of this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein.  The
covenants of this §14 shall survive payment or satisfaction of all other
Obligations.

§15.        INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Administrative Agents,
the Arranger, the Lenders and their respective Affiliates, officers, directors
and employees (each such Person being called an “Indemnitee”) from and against
any and all claims, actions and suits whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of this Credit Agreement or any of the other
Loan Documents or the transactions contemplated hereby including, without
limitation, (a) any actual or proposed use by the Borrower or any of its
Subsidiaries of the proceeds of any of the Loans or the Letters of Credit, (b)
the Borrower or any of its Subsidiaries entering into or performing this Credit
Agreement or any of the other Loan Documents or (c) with respect to the Borrower
and its Subsidiaries and their respective properties and assets, the violation
of any

91


--------------------------------------------------------------------------------


Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property), in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding, but excluding liabilities, losses, damages or expenses which are
determined by a court of competent jurisdiction by final order to result from
the gross negligence, willful misconduct or breach of contract of the Person
seeking indemnification hereunder.  In litigation, or the preparation therefor,
the Indemnitee shall be entitled to select its own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems which was
disseminated in connection with this Credit Agreement or the transactions
contemplated hereby or for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except, in each case, to the extent
such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
willful misconduct or breach of contract relating to its treatment or handling
of such Intralinks information, electronic telecommunications or other
information transmission system.  If, and to the extent that the obligations of
the Borrower under this §15 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law.  The covenants
contained in this §15 shall survive payment or satisfaction in full of all other
Obligations.

§16.        SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default, and shall survive the making by the Lenders
of any of the Loans or the issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Credit Agreement or any Letter of Credit or the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or the Issuing Bank has any obligation to issue, renew or extend Letters of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated

92


--------------------------------------------------------------------------------


hereby shall constitute representations and warranties by the Borrower or such
Subsidiary hereunder.

§17.        ASSIGNMENT AND PARTICIPATION.

§17.1.     General Conditions and Conditions to Assignment.  The provisions of
this Credit Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except:

(a)           any Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Credit Agreement
(including all or a portion of its Commitment Percentage and Commitment and the
same portion of the Loans at the time owing to it and its risk associated with
Letters of Credit); provided that

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Acceptance, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii)           the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Acceptance, substantially in the form of Exhibit G attached
hereto (an “Assignment and Acceptance”), together with any Notes subject to such
assignment, a processing and recordation fee in the amount of $3,500 (provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment) and, in
the case of a Foreign Lender, any documents, certificates or evidence required
to be delivered under §4.3.3, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(iii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned,
except that this clause (iii) shall not apply to rights in respect of Swing Line
Loans; and

93


--------------------------------------------------------------------------------


(iv)          (A) any assignment of a Commitment must be approved by the
Administrative Agent, the Issuing Bank and the lender of the Swing Line Loans
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee) and
(B) unless an Event of Default has occurred and is continuing, in the case of
any assignment to an Eligible Assignee who would impose costs or burdens on the
Borrower under §§4.3.2, 4.3.3, 4.6, 4.7, 4.8 and/or 4.13 not applicable to the
assigning Lender (or in the aggregate greater than any such costs or burdens
imposed by the assigning Lender), such assignment must be approved by the
Borrower (each such approval, whether referred to in clause (A) or (B), not to
be unreasonably withheld or delayed).

Subject to the approvals pursuant to §17.1(a)(iv), upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (i) the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder, and (ii) the assigning Lender
shall, to the extent of its interest being assigned by such Assignment and
Acceptance (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto), be released from its obligations under
this Credit Agreement but, notwithstanding such assignment, shall continue to be
entitled to the benefits of (i) §§4.3.2, 4.7, 4.8 and 4.10 and (ii) §15, with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with §17.4;

(b)           by way of participation in accordance with the provisions of
§17.4; or

(c)           by way of pledge or assignment of a security interest subject to
the restrictions of §17.7 (and any other attempted assignment or transfer by any
party hereto shall be null and void).

Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
§17.4 and, to the extent expressly contemplated hereby, the respective
Affiliates, directors, officers, employees, agents and advisors of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement or any of the
other Loan Documents.

§17.2.     Certain Representations and Warranties; Limitations; Covenants.  By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:  (a) other than the representation and warranty that it is
the legal and beneficial owner of

94


--------------------------------------------------------------------------------


the interest being assigned thereby free and clear of any adverse claim, the
assigning Lender makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage; (b) the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower and its Subsidiaries or any other Person
primarily or secondarily liable in respect of any of the Obligations, or the
performance or observance by the Borrower and its Subsidiaries or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Credit Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (c) such assignee confirms that it has received a copy of this Credit
Agreement, together with copies of the most recent financial statements referred
to in §§5.4 and 6.4 hereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (d) such assignee will, independently and
without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement; (e) such assignee represents and
warrants that it is an Eligible Assignee; (f) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; (g)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Credit Agreement are required to be
performed by it as a Lender; (h) such assignee represents and warrants that it
is legally authorized to enter into such Assignment and Acceptance; and (i) such
assignee acknowledges that it has made satisfactory arrangements with the
assigning Lender with respect to its pro rata share of Letter of Credit Fees in
respect of outstanding Letters of Credit.

§17.3.     Register.  The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentage of, and principal amount of the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Credit Agreement.  The Register shall
be available for inspection by the Borrower and the Lenders at any reasonable
time and from time to time upon reasonable prior notice.

§17.4.     Participations.  Each Lender may sell participations to one or more
Persons (other than a natural person) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Credit Agreement and
the other Loan

95


--------------------------------------------------------------------------------


Documents; provided that (a) except in the case of any such participation sold
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, each such participation shall be in an amount of not less than
$5,000,000 or shall be in an amount of such Lender’s entire remaining Commitment
and the Loans at the time owing to it, (b) any such sale or participation shall
not affect the rights and duties of the selling Lender hereunder to the
Borrower, (c) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (d) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would reduce the principal of or the interest rate
on any Loans subject to such participation, extend the term or increase the
amount of the Commitment of such Lender as it relates to such Participant,
reduce the amount of any fees to which such Participant is entitled or extend
any regularly scheduled payment date for principal or interest with respect to
Loans subject to such participation.  Subject to §17.5, the Borrower agrees that
each Participant shall be entitled to the benefits of §§4.3.2, 4.7, 4.8 and
4.10  to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §17.1.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of §12 as though it were a Lender,
provided such Participant agrees to be subject to §12 as though it were a Lender

§17.5.     Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under §4.3.2, 4.7 and 4.8 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  Without
limiting the foregoing, a Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of §4.3.2 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with §4.3.3 as though it were
a Lender.

§17.6.     Assignee or Participant Affiliated with the Borrower.  If any
assignee Lender is an Affiliate of the Borrower, then any such assignee Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to §§11.1
or 11.2 hereof, and the determination of the Required Lenders shall for all
purposes of this Credit Agreement and the other Loan Documents be made without
regard to such assignee Lender’s interest in any of the Loans.  If any Lender
sells a participating interest in any of the Loans to a Participant, and such
Participant is the Borrower or an Affiliate of the Borrower, then such
transferor Lender shall promptly notify the Administrative Agent of the sale of
such participation. 

96


--------------------------------------------------------------------------------


A transferor Lender shall have no right to vote as a Lender hereunder or under
any of the other Loan Documents for purposes of granting consents or waivers or
for purposes of agreeing to amendments or modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to §§11.1 or 11.2 hereof to the extent that such participation is
beneficially owned by the Borrower or any Affiliate of the Borrower, and the
determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to the interest of
such transferor Lender in the Loans to the extent of such participation.

§17.7.     Miscellaneous Assignment Provisions.  Any Lender may at any time
grant a security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation (a)
any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 and
(b) with respect to any Lender that is a Fund, to any lender or any trustee for,
or any other representative of, holders of obligations owed or securities issued
by such Fund as security for such obligations or securities or any institutional
custodian for such Fund or for such lender; provided that no such grant shall
release such Lender from any of its obligations hereunder or under any of the
other Loan Documents, provide any voting rights hereunder to the secured party
thereof, substitute any such secured party for such Lender as a party hereto or
affect any rights or obligations of the Borrower or the Administrative Agent
hereunder.  The words “execution,” “signed,” “signature,”  and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

§17.8.     Resignation after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to §17.1, Bank of America may, (i) upon seventy
five (75) days’ notice to the Borrower and the Lenders, resign as Issuing Bank
and/or (ii) upon seventy five (75) days’ notice to the Borrower, resign as
lender of the Swing Line Loans.  In the event of any such resignation as Issuing
Bank or lender of the Swing Line Loans, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank or lender of the Swing
Line Loans hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
Issuing Bank or lender of the Swing Line Loans, as the case may be.  If Bank of
America resigns as Issuing Bank, it shall retain all the rights and obligations
of the Issuing Bank hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as Issuing Bank and all Unpaid
Reimbursement Obligations plus the Maximum Drawing Amount with respect thereto
(including the right to require the Lenders to make Base Rate Loans or make
payments with respect to Reimbursement Obligations).  If Bank of America resigns
as lender of the Swing Line Loans, it shall retain all the rights of the

97


--------------------------------------------------------------------------------


lender of the Swing Line Loans provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to §2.10.

§18.        NOTICES, ETC.

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required by this Credit Agreement or any Letter of
Credit Applications shall be in writing and shall be delivered in hand, mailed
by United States registered or certified first class mail, postage prepaid, sent
by overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:

(a)           if to the Borrower, at 500 Staples Drive, Framingham, MA 01701,
Attention: Mr. John J. Mahoney (phone: 508-253-7298) (fax: 508-253-8955)
(e-mail: john.mahoney@staples.com), or at such other address for notice as the
Borrower shall last have furnished in writing to the Person giving the notice,
with a copy to Jack A. VanWoerkom, Esq., Executive Vice President and General
Counsel, Staples, Inc., 500 Staples Drive, Framingham, MA 01701 (phone:
508-253-8614) (fax: 508-253-8955) (e-mail: jack.vanwoerkom@staples.com);

(b)           if to the Administrative Agent, (i) for payments and requests for
Loans, at 2001 Clayton Rd., CA4-702-02-25, Concord, CA 94520-2405 Attention: 
Adam J. Stoner (phone: 925-675-8825) (fax: 888-206-6220) (int’l fax:
415-796-1425) (e-mail: adam.j.stoner@bankofamerica.com), (ii) for all other
notices, 101 North Tryon Street, Mail Code: NC1-001-15-14, Charlotte, NC
28255-0001, Attention: Anne Brooke Lazorik (phone: 704-387-5453) (fax:
704-409-0632) (e-mail: annebrooke.lazorik@bankofamerica.com), or such other
addresses for notice as the Administrative Agent shall last have furnished in
writing to the Person giving the notice; and

(c)           if to any Lender, at such Lender’s address set forth on Schedule 1
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer and (ii) if sent by registered or certified
first-class mail return receipt requested, postage prepaid, on the third
Business Day following the mailing thereof.

Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to §§2 and 3 if such Lender or the
Issuing Bank, as applicable, has notified

98


--------------------------------------------------------------------------------


the Administrative Agent that it is incapable of receiving notices under such
§§2 and 3 by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
reasonably rely and act in good faith upon any notices (including telephonic
Loan Requests and Swing Line Loan Requests) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the Issuing Bank, each Lender and the directors,
officers, employees, agents and advisors of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person pursuant to
this §18 on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

§19.        GOVERNING LAW.

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER

99


--------------------------------------------------------------------------------


LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING IN SUCH STATE AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §18 HEREOF.  THE BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.

§20.        HEADINGS.

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

§21.        COUNTERPARTS.

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Delivery by facsimile by any of the
parties hereto of an executed counterpart hereof or of any amendment or waiver
hereto shall be as effective as an original executed counterpart hereof or of
such amendment or waiver and shall be considered a representation that an
original executed counterpart hereof or such amendment or waiver, as the case
may be, will be delivered.

§22.        ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§24 hereof.

§23.        WAIVER OF JURY TRIAL.

Each party hereto hereby waives its right to a jury trial with respect to any
action or claim arising out of any dispute in connection with this Credit
Agreement or any of the other Loan Documents, any rights or obligations
hereunder or thereunder or the performance of which rights and obligations. 
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages.  The Borrower (a) certifies that no
representative, agent or attorney of any Lender or the Administrative Agent has
represented, expressly or otherwise, that such Lender or the Administrative
Agent would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that the Administrative Agent and the Lenders have
been induced to enter into this Credit

100


--------------------------------------------------------------------------------


Agreement, the other Loan Documents to which it is a party by, among other
things, the waivers and certifications contained herein.

§24.        CONSENTS, AMENDMENTS, WAIVERS, ETC.

Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or any of its
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrower, the
written consent of the Required Lenders and the written acknowledgment of the
Administrative Agent.  Notwithstanding the foregoing, (a) the rate of interest
on the Loans and the amount of any Facility Fees or Utilization Fees may not be
reduced or forgiven, the term of the Loans or the Commitments may not be
extended, the regularly scheduled payment date for principal or interest on the
Loans, the Reimbursement Obligations or any Facility Fees or Utilization Fees
may not be postponed or extended, and the Commitment Amounts of a Lender may not
be increased, in each case without the written consent of the Borrower and the
written consent of each Lender directly affected thereby; (b) the principal
amount of any Loans or the Reimbursement Obligations may not be forgiven without
the written consent of each Lender directly affected thereby; (c) this §24 may
not be changed without the written consent of the Borrower and the written
consent of all of the Lenders; (d) the definition of Required Lenders may not be
amended without the written consent of all of the Lenders; (e) the
Administrative Agent may not release any guaranty for the Obligations (except as
provided in §4.14 hereof) without the written consent of all the Lenders; (f)
the amount of the Administrative Agent Fees payable for the account of the
Administrative Agent, any provision applicable to the Swing Line Loans and the
Administrative Agent in its capacity as lender of the Swing Line Loans, and §13
hereof may not be amended without the written consent of the Administrative
Agent; (g) no provision applicable to the Issuing Bank may be amended without
the written consent of the Issuing Bank; and (h) §1.5 or the definition of
“Alternative Currency” may not be amended without the written consent of each
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

§25.        TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

§25.1.     Confidentiality.  Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its Affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and

101


--------------------------------------------------------------------------------


in accordance with safe and sound banking practices, any Confidential
Information supplied to it by the Borrower or any of its Subsidiaries pursuant
to this Credit Agreement, provided that nothing herein shall limit the
disclosure of any such information (a) after such information shall have become
public other than through a violation of this §25 or becomes available to any of
the Lenders or the Administrative Agent on a nonconfidential basis from a source
other than the Borrower or any of its Subsidiaries, (b) to the extent required
by statute, rule, regulation or judicial process, (c) to counsel for any of the
Lenders or the Administrative Agent, (d) to bank examiners, any other regulatory
authority having jurisdiction over any Lender or the Administrative Agent (to
the extent required by such Lender by law or subpoena, but only to the extent
permitted by applicable laws and regulations, including those applying to
classified materials), or to auditors or accountants (provided such auditor or
accountant has agreed to be bound by this §25), (e) to the Administrative Agent,
any Lender or, solely in connection with this Credit Agreement and the
transactions contemplated hereby, any Financial Affiliate (provided such
Financial Affiliate has agreed in a writing enforceable by the Borrower to be
bound by this §25), (f) in connection with any litigation to which any one or
more of the Lenders, the Administrative Agent or any Financial Affiliate is a
party, or in connection with the enforcement of rights or remedies hereunder or
under any other Loan Document, (g) solely in connection with this Credit
Agreement and the transactions contemplated hereby, to a Lender Affiliate or a
Subsidiary or Affiliate of the Administrative Agent (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (h) to any assignee or participant (or prospective assignee or
participant) or any actual or prospective counterparty (or its advisors) to any
swap or derivative transactions referenced to credit or other risks or events
arising under this Credit Agreement or any other Loan Document so long as such
assignee, participant or counterparty, as the case may be, agrees in a writing
enforceable by the Borrower to be bound by the provisions of this §25 or (i)
with the consent of the Borrower.

§25.2.     Prior Notification.  Unless specifically prohibited by applicable law
or court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process including, without limitation, any disclosure under §25.1(b), (d) or
(f).  In addition to, and without limiting the foregoing, each of the Lenders
and the Administrative Agent shall permit the Borrower to intervene in any
relevant proceedings to protect its interests in the non-public information and
shall provide reasonable cooperation to the Borrower, at the Borrower’s expense,
in seeking to obtain such protection.  Each of the Lenders and the
Administrative Agent further agrees that if the Borrower is not successful in
precluding the court or other legal body from requiring the disclosure of the
non-public information, such Lender or the Administrative Agent, as the case may
be, will furnish only that portion of the non-public information which it in
good faith reasonably considers to be legally required and, at the request and
expense of the Borrower, will exercise all reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded the non-public
information.

102


--------------------------------------------------------------------------------


§25.3.     Other.  In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries.  The obligations of each
Lender under this §25 shall supersede and replace the obligations of such Lender
under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.

§26.        SEVERABILITY.

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

§27.        JUDGMENT CURRENCY.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

§28.        USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the

103


--------------------------------------------------------------------------------


Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify such Borrower in accordance with the Act.

§29.        NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arranger and the Lenders each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) none of the Administrative Agent, the Arranger nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Arranger or any Lender
has advised or is currently advising the Borrower or its Affiliates on other
matters) and none of the Administrative Agent, the Arranger nor any Lender has
any obligation to the Borrower or its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent, the Arranger nor any Lender has provided or will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty.

104


--------------------------------------------------------------------------------


§30.        TRANSITIONAL ARRANGEMENTS.

(a)           On the Closing Date, this Agreement shall supersede the Existing
Credit Agreement in its entirety, except as provided in this §30.  On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Credit Agreement and the
other Loan Documents, and the Existing Letters of Credit issued by any Issuing
Bank for the account of the Borrower prior to the Closing Date shall be
converted into Letters of Credit under this Credit Agreement.

(b)           All interest and fees and expenses, if any, owing or accruing
under or in respect of the Existing Credit Agreement through the Closing Date
shall be calculated as of the Closing Date (pro rated in the case of any
fractional periods), and shall be paid on the Closing Date.  Commencing on the
Closing Date, the Facility Fee and Utilization Fee shall be payable by the
Borrower to the Administrative Agent for the account of the Lenders in
accordance with §4.2.1 and §4.2.2, respectively.

[signature pages follow]

105


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

 

STAPLES, INC.

 

 

 

By:

/s/ John J. Mahoney

 

 

Name: John J. Mahoney

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ John Pocalyko

 

 

Name: John Pocalyko

 

Title: Senior Vice President

 

 

 

BANK OF AMERICA, N.A., as Issuing Bank, lender of Swing Line Loans and a Lender

 

 

 

By:

/s/ John Pocalyko

 

 

Name: John Pocalyko

 

Title: Senior Vice President

 

 

 

CITIBANK N.A., individually and as Syndication Agent

 

 

 

By:

/s/ D. Lawther

 

 

Name: D. Lawther

 

Title: Vice President

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, individually and as Documentation Agent

 

 

 

By:

/s/ Kyu Hwang

 

 

Name: Kyu Hwang

 

Title: Senior Vice President

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Co-Documentation Agent

 

 

 

By:

/s/ Christine Herrick

 

 

Name: Christine Herrick

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Co-Documentation Agent

 

 

 

By:

/s/ Mark S. Supple

 

 

Name: Mark S. Supple

 

Title: Vice President

 

 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Marianne T. Meil

 

 

Name: Marianne T. Meil

 

Title: Vice President

 

 

 

SOVEREIGN BANK

 

 

 

By:

/s/ Judith C.E. Kelly

 

 

Name: Judith C.E. Kelly

 

Title: Senior Vice President

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

/s/ Tawny J. Palovchik

 

 

Name: Tawny J. Palovchik

 

Title: Investment Banking Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kenneth Ziebart

 

 

Name: Kenneth Ziebart

 

Title: Banking Officer

 

 

 

THE BANK OF NEW YORK

 

 

 

By:

/s/ William Barnum

 

 

Name: William Barnum

 

Title: Vice President

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Todd S. Meller

 

 

Name: Todd S. Meller

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

 

 

By:

/s/ Nicholas Bell

 

 

Name: Nicholas Bell

 

Title: Director

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Vanessa Gomez

 

 

Name: Vanessa Gomez

 

Title: Vice President

 

 

 

By:

/s/ Shaheen Malik

 

 

Name: Shaheen Malik

 

Title: Associate

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:

/s/ Frederick W. Laird

 

 

Name: Frederick W. Laird

 

Title: Managing Director

 

 

 

By:

/s/ Vincent K. Wong

 

 

Name: Vincent K. Wong

 

Title: Vice President

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

By:

/s/ Janine M. Shugan

 

 

Name: Janine M. Shugan

 

Title: Authorized Signatory

 

 

 

PNC BANK, N.A.

 

 

 

By:

/s/ Michael Richards

 

 

Name: Michael Richards

 

Title: Senior Vice President

 

 

 

SUMITOMO MITSUI BANKING CORP., NEW YORK

 

 

 

By:

/s/ Shigeru Tsuru

 

 

Name: Shigeru Tsuru

 

Title: Joint General Manager

 


--------------------------------------------------------------------------------


 

WILLIAM STREET CREDIT CORPORATION

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

Title: Assistant Vice President

 


--------------------------------------------------------------------------------